Exhibit 10.3

 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

 

BY AND BETWEEN

 

JDS UNIPHASE CORPORATION

 

AND

 

LUMENTUM OPERATIONS LLC

 

JULY 31, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

1.1

Certain Definitions

2

 

 

 

1.2

Other Terms

12

 

 

 

ARTICLE II

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

14

 

 

 

2.1

Assignments from JDSU to Lumentum

14

 

 

 

2.2

Assignments from Lumentum to JDSU

15

 

 

 

2.3

Transfer of Business Technology and JDSU Technology

16

 

 

 

2.4

Common Infrastructure Copyrights

16

 

 

 

2.5

Common Infrastructure Trade Secrets

16

 

 

 

2.6

No Limitation of Assignment in Contribution Agreement

17

 

 

 

ARTICLE III

LICENSES FROM JDSU TO LUMENTUM

17

 

 

 

3.1

License Grants

17

 

 

 

3.2

Have Made Rights

18

 

 

 

3.3

Sublicenses

19

 

 

 

3.4

Improvements

19

 

 

 

3.5

JDSU Restricted Patents

19

 

 

 

ARTICLE IV

LICENSES FROM LUMENTUM TO JDSU

19

 

 

 

4.1

License Grants

19

 

 

 

4.2

Have Made Rights

21

 

 

 

4.3

Sublicenses

21

 

 

 

4.4

Improvements

22

 

 

 

4.5

Lumentum Restricted Patents

22

 

 

 

ARTICLE V

TRADEMARK LICENSE

22

 

 

 

5.1

License Grant

22

 

 

 

5.2

License Restrictions

23

 

 

 

5.3

License Undertakings

23

 

 

 

5.4

JDSU Reservation Of Rights

23

 

 

 

5.5

Lumentum Reservation Of Rights

24

 

 

 

5.6

References to the Other Party

24

 

 

 

5.7

Sublicenses To Subsidiaries and Contract Manufacturers

24

 

 

 

5.8

Authorized Dealers’ Use Of Marks

24

 

 

 

5.9

Trademark Usage Guidelines

25

 

 

 

5.10

Infringement Proceedings

25

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.11

Registration; Maintenance of Licensed Trademarks

25

 

 

 

ARTICLE VI

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

26

 

 

 

6.1

Assignments and Licenses

26

 

 

 

6.2

Assistance By Employees

26

 

 

 

6.3

Inventor Compensation

26

 

 

 

6.4

No Implied Licenses

26

 

 

 

6.5

No Field Restrictions For Patent Licensing

26

 

 

 

6.6

No Obligation to Prosecute Patents

26

 

 

 

6.7

Reconciliation

27

 

 

 

6.8

Technical Assistance

27

 

 

 

6.9

Third-Party Infringement

27

 

 

 

6.10

Copyright Notices

27

 

 

 

6.11

No Challenge to Title

27

 

 

 

6.12

Dispute Resolution

28

 

 

 

ARTICLE VII

CONFIDENTIAL INFORMATION

28

 

 

 

7.1

Confidential Information

28

 

 

 

7.2

Contract Manufacturing

28

 

 

 

7.3

Source Code

28

 

 

 

7.4

Trade Secrets

28

 

 

 

ARTICLE VIII

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

29

 

 

 

8.1

Limitation of Liability

29

 

 

 

8.2

Warranties Disclaimer

29

 

 

 

ARTICLE IX

TRANSFERABILITY AND ASSIGNMENT

29

 

 

 

9.1

No Assignment Or Transfer Without Consent

29

 

 

 

9.2

Sale of All or Part of the Business

30

 

 

 

ARTICLE X

NON-COMPETITION AND COVENANT NOT TO SUE

31

 

 

 

10.1

Non-Compete

31

 

 

 

10.2

Limited Exceptions

31

 

 

 

10.3

Mutual Covenant Not To Sue

32

 

 

 

ARTICLE XI

REVOCATION AND TERMINATION OF LICENSE RIGHTS

32

 

 

 

11.1

Revocation of License for Breach

32

 

 

 

11.2

Termination by Third Party

32

 

 

 

11.3

Effect of Revocation or Termination; Survival

32

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE XII

MISCELLANEOUS

33

 

 

 

12.1

Corporate Power; Facsimile Signatures

33

 

 

 

12.2

Governing Law; Submission to Jurisdiction; Waiver of Trial

33

 

 

 

12.3

Survival of Covenants

34

 

 

 

12.4

Waivers of Default

34

 

 

 

12.5

Force Majeure

34

 

 

 

12.6

Notices

34

 

 

 

12.7

Termination

35

 

 

 

12.8

Severability

35

 

 

 

12.9

Entire Agreement

35

 

 

 

12.10

Specific Performance

35

 

 

 

12.11

Amendment

35

 

 

 

12.12

Rules of Construction

36

 

 

 

12.13

Counterparts

36

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

A-1

Form of JDSU PATENT ASSIGNMENT AGREEMENT

 

 

A-2

Form of JDSU TRADEMARK ASSIGNMENT AGREEMENT

 

 

B-1

Form of LUMENTUM PATENT ASSIGNMENT AGREEMENT

 

 

B-2

Form of LUMENTUM TRADEMARK ASSIGNMENT AGREEMENT

 

 

C

SCHEDULE OF TRANSFERRED PATENTS

 

 

D

SCHEDULE OF CERTAIN TRANSFERRED INTELLECTUAL PROPERTY RIGHTS

 

 

E

LICENSED MARKS

 

 

10.2(a)

JDSU COMPETITIVE PRODUCTS

 

 

10.2(b)

LUMENTUM COMPETITIVE PRODUCTS

 

iv

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

 

This INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”), dated as of
July 31, 2015 (“Effective Date” or “Contribution Date”), is by and between JDS
Uniphase Corporation, a Delaware corporation which is anticipated to be renamed
Viavi Solutions, Inc. (“JDSU”), and Lumentum Operations LLC, a Delaware limited
liability company (“Lumentum”).  Certain terms used in this Agreement are
defined in Section 1.1.

 

R E C I T A L S

 

WHEREAS, JDSU transferred certain assets and liabilities to Lumentum (the
“Contribution”) in consideration for one hundred percent (100%) of the
membership interests in Lumentum (the “Membership Interest”) pursuant to that
certain CONTRIBUTION AGREEMENT entered into by and between Lumentum and JDSU
dated concurrently with this Agreement (the “CONTRIBUTION AGREEMENT”); and

 

WHEREAS, after the Contribution, JDSU will transfer its Membership Interest to
Lumentum Inc. in consideration for 58,758,044 shares of Common Stock of Lumentum
Inc., par value $0.001 (the “Lumentum Common Stock”), 40,000 shares of Series A
Preferred Stock of Lumentum Inc. (the “Lumentum Series A Stock”) and 104,883
shares of Series B Preferred Stock of Lumentum Inc. (the “Lumentum Series B
Stock”).

 

WHEREAS, pursuant to the SEPARATION AND DISTRIBUTION AGREEMENT to be entered
into by and among Lumentum, Lumentum Holdings Inc. (“Holdings”) and JDSU (the
“Separation Agreement”), JDSU will contribute all of the Lumentum Common Stock
and Lumentum, Series B Stock it holds to Holdings;

 

WHEREAS, also pursuant to the Separation Agreement, JDSU will be distributing
the Common Stock of Holdings (the “Holdings Common Stock”), all of which is held
by JDSU as of immediately prior to the Effective Date, to the holders of issued
and outstanding shares of the Common Stock of JDSU by means of a pro rata
distribution of one share of Holdings Common Stock for every five shares of JDSU
Common Stock held thereby (“Distribution”); and

 

WHEREAS, it is the intent of the parties, in accordance with the CONTRIBUTION
AGREEMENT and the other agreements and instruments provided for therein, that
JDSU convey, and cause its Affiliates to convey, to Lumentum and its Affiliates
substantially all of the business and assets of the Lumentum Business and that
Lumentum and its Affiliates assume certain of the liabilities related to the
Lumentum Business; and

 

WHEREAS, it is the intent of the Parties, in accordance with the CONTRIBUTION
AGREEMENT, that JDSU convey, and cause its Affiliates to convey, certain
intellectual property rights and certain technology to Lumentum, and to license
certain other intellectual property rights to Lumentum; and

 

WHEREAS, it is the intent of the Parties, in accordance with the Separation
Agreement, that Lumentum and its Affiliates grant a license back to JDSU of the
intellectual property rights received under the CONTRIBUTION AGREEMENT, subject
to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereby agree
as follows:

 

1

--------------------------------------------------------------------------------


 

Article I

 

DEFINITIONS

 

1.1                               Certain Definitions.  For purposes of this
Agreement, the following terms shall have the meanings specified in this section
(or paragraph):

 

(1)                                 “Affiliate” means, when used with respect to
a specified Person, a Person that directly or indirectly, through one (1) or
more intermediaries, controls, is controlled by or is under common control with
such specified Person.  For the purpose of this definition, “control” (including
with correlative meanings, “controlled by” and “under common control with”),
when used with respect to any specified Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or other interests, by contract or otherwise.  It is expressly agreed
that, from, at and after the Distribution, for purposes of this Agreement, no
member of the Lumentum Group shall be deemed to be Affiliates of any member of
the JDSU Group, and no member of the JDSU Group shall be deemed to be an
Affiliate of any member of the Lumentum Group.

 

(2)                                 “Assert” means to bring, initiate or
prosecute, or in any way knowingly aid, participate or assist in the bringing,
initiation or prosecution of, either directly or indirectly, an action of any
nature before any legal, judicial, arbitration, administrative, executive or
other type of body or tribunal that has or claims to have authority to
adjudicate such action in whole or in part, but not any action taken in response
to or as required by any court order, statute or regulation requiring production
of documents or testimony.  Examples of such body or tribunal include, without
limitation, State and Federal Courts in the United States, the United States
International Trade Commission and any foreign counterparts of any of the
foregoing.

 

(3)                                 “Authorized Dealer” means any distributor,
dealer, customer, systems integrator, or other agent that on or after the
Effective Time is authorized by Lumentum or any of its Affiliates to market,
advertise, Sell, lease, rent, service, distribute or otherwise offer a Licensed
Transitional Product.

 

(4)                                 “Business Technology” means all Technology
used in designing, developing, manufacturing, Selling, Servicing, providing or
supporting products and services of the Lumentum Business as it exists on the
Effective Date.

 

(5)                                 “Change of Control” means with respect to
either party, a transaction in which any of the following occurs, whether
directly or indirectly:  (a) a Third Party acquires all or substantially all of
such party’s assets; or (b) a Third Party acquires greater than fifty percent
(50%) ownership interest, direct or indirect, in the outstanding shares or stock
entitled to vote for the election of directors of such party, or (c) a Third
Party otherwise acquires the ability to control or direct the management,
policies, or affairs of such party.

 

(6)                                 “Collateral Materials” means all packaging,
tags, labels, instructions, warranties and other materials of any similar type
associated with the Licensed Transitional Products that are marked with at least
one of the Licensed Marks and distributed to the customer in connection with the
Sale and Service of the Licensed Transitional Product as well as end user
license agreements and other agreements or licenses relating to a Licensed
Transitional Product.

 

(7)                                 “Common Infrastructure Copyrights” means
copyrights that relate to the common infrastructure of JDSU and the Lumentum
Business on the Effective Date, including, for example, JDSU corporate policies,
manuals, and employee training materials.

 

2

--------------------------------------------------------------------------------


 

(8)                                 “Common Infrastructure Trade Secrets” means
trade secrets that relate to the common infrastructure of JDSU and the Lumentum
Business on the Effective Date.

 

(9)                                 “Contract Manufacturer” means any Third
Party who manufactures Licensed Transitional Products for Lumentum or its
Affiliates under written agreements and Sells such Licensed Transitional
Products only to Lumentum or its Affiliates.

 

(10)                          “CPL” means a party’s published corporate price
list immediately after the Effective Date.  Without limiting the foregoing,
references to the Lumentum CPL shall be deemed to include products listed in the
JDSU CPL that the parties intend to transfer to Lumentum as part of the Lumentum
Business, and references to the JDSU CPL shall be deemed to exclude any such
products.

 

(11)                          “Distribution Date” means the date on which JDSU
commences distribution of all of the issued and outstanding shares of Holdings
Common Stock to the holders of JDSU Common Stock.

 

(12)                          “Effective Time” means the time at which the
Contribution occurs on the Contribution Date.

 

(13)                          “Excluded Assets” means those assets that the JDSU
Group owns pursuant to the CONTRIBUTION AGREEMENT, which include but are not
limited to the Excluded Intellectual Property Rights and the Excluded Licenses.

 

(14)                          “Excluded Intellectual Property Rights” means all
Intellectual Property Rights that are owned by any member of the JDSU Group or
the Lumentum Group, other than the Transferred Intellectual Property Rights, the
Common Infrastructure Copyrights and the Common Infrastructure Trade Secrets.

 

(15)                          “Excluded Licenses” means all agreements between
JDSU or its Affiliates and a Third Party that provide a license to Intellectual
Property Rights that are owned by any member of the JDSU Group or the Lumentum
Group, other than the Transferred Licenses.

 

(16)                          “Excluded Patents” means all Patents that are
owned by any member of the JDSU Group or the Lumentum Group, other than the
Transferred Patents.

 

(17)                          “Excluded Trade Secrets” means all Trade Secrets
that are owned by any member of the JDSU Group or the Lumentum Group, other than
the Transferred Trade Secrets and the Common Infrastructure Trade Secrets.

 

(18)                          “First Effective Filing Date” means the earliest
effective filing date in the particular country for any Patent or any Patent
application.  By way of example, it is understood that the First Effective
Filing Date for a United States Patent is the earlier of (a) the actual filing
date of the application which issued into the Patent or (b) the priority date
under 35 U.S.C. §119 or §120 for such Patent.

 

(19)                          “Governmental Authority” means any nation or
government, any state, municipality or other political subdivision thereof, and
any entity, body, agency, commission, department, board, bureau, court, tribunal
or other instrumentality, whether federal, state, local, domestic, foreign,
transnational or multinational, exercising executive, legislative, judicial,
regulatory, administrative or other similar functions of, or pertaining to,
government or any executive official thereof.

 

3

--------------------------------------------------------------------------------


 

(20)                          “Improvement” to any Intellectual Property Right
or Technology means (a) with respect to Copyrights, any modifications,
derivative works, enhancement and translations of works of authorship in any
medium, (b) with respect to Database Rights, any database that is created by
extraction or re-utilization of another database, (c) with respect to Patents,
any patentable improvement or modification to any Patents, and (d) with respect
to Technology, any adaptation, derivative, improvement or modification of or
incorporated into Technology.

 

(21)                          “Intellectual Property Rights” or “IPR” means the
rights associated with the following anywhere in the world:  (a) patents and
utility models, and applications therefore (including any continuations,
continuations-in-part, divisionals, reissues, renewals, extensions or
modifications for any of the foregoing) (“Patents”); (b) trade secrets, know-how
and all other rights in or to confidential business or technical information
(“Trade Secrets”); (c) copyrights, copyright registrations and applications
therefore, moral rights and all other rights corresponding to the foregoing
(“Copyrights”); (d) uniform resource locators and registered internet domain
names (“Internet Properties”); (e) industrial design rights and any
registrations and applications therefore (“Industrial Designs”); (f) databases
and data collections (including knowledge databases, customer lists and customer
databases) under the laws of any jurisdiction, whether registered or
unregistered, and any applications for registration therefor (“Database
Rights”); (g) mask works, and mask work registrations and applications therefor
(“Mask Work Rights”); (h) Marks; and (i) any similar, corresponding or
equivalent rights to any of the foregoing.  Intellectual Property Rights
specifically excludes contractual rights (including license grants from Third
Parties) and also excludes the tangible embodiment of any of the foregoing in
subsections (a) — (i).

 

(22)                          “JDSU Business” means the network enablement
(excluding the WaveReady Business), service enablement and optical security and
performance product businesses conducted prior to the Effective Time by any
member of the JDSU Group, including (A) the businesses set forth on SCHEDULE
1.1(28) of the CONTRIBUTION AGREEMENT, and (B) any other businesses or
operations conducted primarily through the use of the Excluded Assets; and
specifically excluding the Lumentum Business.

 

(23)                          “JDSU Commercial Software” means software products
commercially released by a member of the JDSU Group and listed on a JDSU CPL
immediately after the Effective Date, or (if applicable) that has been released
by a member of the JDSU Group to Third Parties for beta testing immediately
after the Effective Date.

 

(24)                          “JDSU Current Processes” means any methods of
manufacture, assembly or testing in use by the JDSU Business for JDSU Current
Products immediately after the Effective Date.

 

(25)                          “JDSU Current Products” means (a) the products and
services of the JDSU Business that are generally, commercially available and
existing immediately after the Effective Date and (b) new products and services
of the JDSU Business that are generally commercially released before the date
that is one year after the Distribution Date.

 

(26)                          “JDSU Excluded IP” means all Intellectual Property
Rights and Technology related to the following:

 

Network Enablement:

 

(a)                                 Products for performing design and
conformance tests for optical networks, network elements, and subassemblies in a
laboratory and manufacturing environment.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Products for fiber optic inspection and
cleaning, including handheld light sources, power meters and kits; optical fiber
inspection, testing and certification tools; fiber handling tools; fault
locators; live fiber identifiers; probe microscopes; and fiber cleaning tools.

 

(c)                                  Products for the testing of
telecommunications networks, limited to : (i) Multi-service test platforms for
fiber, Ethernet, copper, Cable, WiFi, and DSL technologies; (ii) Triple play
service testers; (iii) Optical fiber characterization products; (iv) Remote
optical fiber testing systems, and optical fiber tracing software; (v) Cable
monitoring solutions; (vi) Fiber Channel analyzers; (v) Handheld Cable,
Ethernet, and IP testers; (vi) Test sets for turn-up and maintenance of fiber
optic networks; (vii) Cable certifiers for LAN and copper telecommunications
networks.

 

(d)                                 Products for access wireless, cellular and
IP video testing, including wireless drive test systems;  systems for radio
access network monitoring; systems for radio access voice and VoIP quality
measurement; systems for radio access network data services and video testing;
systems for base station and RF signal analysis of cellular technologies;
systems for antenna, cable, and connector analysis.

 

Service Enablement:

 

(e)                                  Products for Hybrid Fiber Coaxial network
testing and monitoring, including network maintenance sweep meters, digital
spectrum and video analyzers, return path monitoring systems, video monitoring
and troubleshooting systems for IPTV, cable and satellite.

 

(f)                                   Products for Virtual Network Function
(VNF) throughput testing.

 

(g)                                 Products for performing Service Assurance
testing for wireline and wireless networks, including: copper, xDSL, and
Ethernet probes for Service Level testing; Service assurance solutions for fixed
Voice; SFP-based packet and data capture/packet monitoring/storage systems and
associated probes.

 

(h)                                 Products for network, system, and
application monitoring, testing, and troubleshooting limited to: performance
management platform; application performance monitors; network packet monitors;
network packet monitoring switches; packet access technologies (Test Access
Points);  purpose built performance management adapters; and retrospective
network analyzers.

 

(i)                                    Distributed Ethernet, Wireline and
Wireless probes.

 

(j)                                    Any standalone software products (i.e.
not firmware) for monitoring, recording, probing, filtering, auditing, testing,
Geo locating, analyzing, troubleshooting, installing, activating, designing,
optimizing, or measuring network equipment, network signals, and/or network
protocols.

 

5

--------------------------------------------------------------------------------


 

Optical Security and Performance:

 

(k)                                 Document and product anti-counterfeiting,
authentication, and anti-tampering products, including but not limited to
pigments, inks, paints, labels, foils, taggants, threads, track and trace, and
material identification.

 

(l)                                    Decorative and brand enhancement
including but not limited to special effects inks, foils, and labels.

 

(m)                             Passive solar management products including
window films.

 

(n)                                 Compact near-infrared spectrometers.

 

(27)                          “JDSU Field” means the fields of (i) hardware
instruments and software that a) assess the performance and verify the
information transmitted across; b) support the installation, maintenance,
development and production of; c) activate, certify, troubleshoot, optimize or
characterize, mobile and wireline telecommunications networks and IT network
systems and components in the field and lab; and d) provide service assurance
including for example analytics, performance and network management, and
(ii) document and product anti-counterfeiting, authentication and
anti-tampering, including but not limited to, security pigments, inks, labels,
foils, taggants, threads, track and trace, material identification, and
derivatives thereof; (iii) decorative and brand enhancement including but not
limited to special effects inks, foils, labels and derivatives thereof;
(iv) passive solar management products including window film; (v) non-fiber
coupled spectral devices and non-fiber coupled passive components for aerospace,
government, medical, and spectroscopic applications; and (vi) optical thin film
coatings for all applications except a) telecommunications or b) industrial,
consumer, and commercial lasers for any application (for greater clarity,
optical thin film coatings for military laser applications are included within
the JDSU Field).

 

(28)                          “JDSU Group” means JDSU and each Person (other
than any member of the Lumentum Group) that is a Subsidiary of JDSU immediately
prior to or after the Effective Time, which shall include those entities set
forth on SCHEDULE 1.1(30) to the CONTRIBUTION AGREEMENT, and each Person that
becomes a Subsidiary of JDSU after the Effective Time.

 

(29)                          “JDSU Improved Processes” means any Improvement to
a JDSU Current Process where the Improvement is in use for a JDSU Licensed
Product at any time on or before the date that is three (3) years following the
Distribution Date.

 

(30)                          “JDSU Improved Products” means any Improvement to
a JDSU Current Product where the Improvement is released for general, commercial
availability on or before the date that is three (3) years following the
Distribution Date.

 

(31)                          “JDSU Licensed IPR” means (a) the JDSU Licensed
Patents and (b) all Intellectual Property Rights other than Patents and Marks
(i) which are owned by a member of the JDSU Group immediately after the
Effective Date (including but not limited to the Excluded Intellectual Property
Rights) or (ii) for which a member of the JDSU Group has immediately after the
Effective Date the right to grant licenses to Lumentum of the scope granted by
JDSU to Lumentum (including but not limited to the Excluded Licenses)
(“Sublicensed JDSU Rights”) in the corresponding sections of Article III of this
Agreement without the payment of royalties or other consideration to any Third
Parties (excluding employees of a member of the JDSU Group); provided, however,
that (i) no Intellectual

 

6

--------------------------------------------------------------------------------


 

Property Right shall be considered JDSU Licensed IPR if it is a JDSU Restricted
Patent and (ii) no JDSU Excluded IP shall be considered JDSU Licensed IPR.

 

(32)                          “JDSU Licensed Patents” means every Patent other
than the Transferred Patents, with a First Effective Filing Date prior to the
date that is six (6) months after the Distribution Dates that is (i) owned by a
member of the JDSU Group, or (ii) for which a member of the JDSU Group has the
right immediately after the Effective Date under such Patent to grant licenses
to Lumentum of the scope granted by JDSU to Lumentum in Section 3.1 of this
Agreement without the payment of royalties or other consideration to any Third
Parties (excluding employees of a member of the JDSU Group); provided, however,
that no Patent shall be considered a JDSU Patent if it is a JDSU Restricted
Patent.

 

(33)                          “JDSU Licensed Processes” means the JDSU Current
Processes and the JDSU Improved Processes.

 

(34)                          “JDSU Licensed Products” means the JDSU Current
Products and the JDSU Improved Products.

 

(35)                          “JDSU Licensed Source Code” means source code
versions of JDSU software included in JDSU Licensed IPR.

 

(36)                          “JDSU Products” means all products and services of
the businesses in which a member of the JDSU Group is now or hereafter engaged,
including the business of making (but not having made) Third Party products for
Third Parties when JDSU or any of its Affiliates is acting as a contract
manufacturer or foundry for such Third Parties.  The term JDSU Products includes
the Technology embodied in and/or used to manufacture or deliver the products
and services referred to in the preceding sentence as well as marketing and
other collateral materials related thereto.

 

(37)                          “JDSU Restricted Patent” means any Patent under
which JDSU is restricted from granting a license to Lumentum pursuant to an
agreement with a Third Party.

 

(38)                          “JDSU Technology” means all Technology used in
designing, developing, manufacturing, Selling, Servicing, providing or
supporting products and services of the JDSU Business as it exists on the
Effective Date.

 

(39)                          “Law” means any national, foreign, international,
multinational, supranational, federal, state, provincial, local or similar law
(including common law), statute, code, order, directive, guidance, ordinance,
rule, regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

(40)                          “Licensed Marks” means the JDSU Marks listed in
EXHIBIT E.

 

(41)                          “Licensed Transitional Products” means any of the
following:  (1) Lumentum Licensed Products manufactured, fabricated or made on
or before July 1st, 2020; (2) materials, inventory, parts, components or
software for Lumentum Products manufactured, fabricated or made on or before
July 1st, 2020; and (3) services including maintenance (whether diagnostic,
preventive, remedial, warranty or non-warranty), parts replacement, components
(including software) support, and similar services associated with items (1) and
(2), pursuant to maintenance contracts or otherwise.

 

(42)                          “Lumentum Assets” means the assets transferred to
Lumentum pursuant to the CONTRIBUTION AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

(43)                          “Lumentum Business” means the communications and
commercial optical products (“CCOP”) business of JDSU and the WaveReady
Business, including (a) the businesses and operations conducted prior to the
Effective Time by Lumentum, but excluding those businesses set forth on SCHEDULE
1.1(28) of the CONTRIBUTION AGREEMENT, (b) the businesses and operations set
forth on SCHEDULE 1.1(36) of the CONTRIBUTION AGREEMENT, and (c) any other
businesses or operations conducted primarily through the use of Lumentum Assets.

 

(44)                          “Lumentum Commercial Software” means software
products commercially released by a member of the Lumentum Group and listed on
the JDSU CPL in effect immediately after the Effective Date, or (if applicable)
that has been released by a member of the Lumentum Group to Third Parties for
beta testing as part of the Lumentum Business immediately after the Effective
Date.

 

(45)                          “Lumentum Current Processes” means any methods of
manufacture, assembly or testing in use by the Lumentum Business for Lumentum
Current Products immediately after the Effective Date.

 

(46)                          “Lumentum Current Products” means (a) the products
and services of the Lumentum Business that are generally, commercially available
and existing immediately after the Effective Date and (b) new products and
services of the Lumentum Business that are generally commercially released
before the date that is one year after the Distribution Date.

 

(47)                          “Lumentum Excluded IP” means all Intellectual
Property Rights and Technology related to the following:

 

(a)                                 Any lasers and other light sources.

 

(b)                                 Laser accessories

 

(c)                                  Photonic power products.

 

(d)                                 InP/GaAs Components.

 

(e)                                  Passives.

 

(f)                                   Waveguides.

 

(g)                                 Lithium Niobate Modulators.

 

(h)                                 Solar / Concentrated Photovoltaics.

 

(i)                                    ROADMs and dynamic wavelength management
components, modules, and subsystems.

 

(j)                                    Transceivers and Transponders.

 

(k)                                 Optical filters.

 

(l)                                    Amplifiers.

 

(m)                             For any and all of the above (a) through to and
including (l), any associated internal hardware for the chips (multiple chip
designs in ROW & PLC), OSA’s, PCB/PCBA and associated firmware and software.

 

8

--------------------------------------------------------------------------------


 

(48)                          “Lumentum Field” means the fields of (i) optical
components, modules, subsystems, and systems for use in datacom, datacenter,
telecom, mobile, access, metro, core or related communications applications,
(ii) optical components, modules, subsystems, and systems for use the
generation, detection, modulation, switching and amplification of light, and
(iii)  industrial, consumer, and commercial lasers for any application.

 

(49)                          “Lumentum Group” means Lumentum, Holdings and each
Person that is a Subsidiary of Lumentum or Holdings at and following the
Effective Time which shall include, those entities set forth on SCHEDULE 1.1(39)
to the CONTRIBUTION AGREEMENT, and each Person that becomes a Subsidiary of
Lumentum or Holdings after the Effective Time

 

(50)                          “Lumentum Improved Processes” means any
Improvement to a Lumentum Current Process where the Improvement is in use for a
Lumentum Licensed Product at any time on or before the date that is three
(3) years following the Distribution Date.

 

(51)                          “Lumentum Improved Products” means (i) anything
released within the first year and (ii) any Improvement to a Lumentum Current
Product where the Improvement is released for general, commercial availability
on or before the date that is three (3) years following the Distribution Date.

 

(52)                          “Lumentum Legacy Products” means products which
1) are not on Lumentum’s or JDSU’s CPL in effect immediately after the Effective
Date; and 2) were at one time sold by JDSU, or a predecessor-in-interest,
primarily as part of the Lumentum Business.

 

(53)                          “Lumentum Licensed IPR” means: (a) the Lumentum
Licensed Patents and (b) all Intellectual Property Rights (including Transferred
Intellectual Property Rights) other than Patents and Marks (i) which are owned
by a member of the Lumentum Group immediately after the Effective Date or
(ii) for which a member of the Lumentum Group has the right immediately after
the Effective Date to grant licenses to JDSU of the scope granted by Lumentum to
JDSU (“Sublicensed Lumentum Rights”) in the corresponding sections of Article IV
of this Agreement without the payment of royalties or other consideration to any
Third Parties (excluding employees of a member of the Lumentum Group );
provided, however, that (i) no Intellectual Property Right shall be considered
Lumentum Licensed IPR if it is a Lumentum Restricted Patent and (ii) no Lumentum
Excluded IP shall be considered Lumentum Licensed IPR.

 

(54)                          “Lumentum Licensed Patents” means (a) the
Transferred Patents, and (b) every other Patent with a First Effective Filing
Date prior to the date that is six (6) months after the Distribution Date
(i) that is owned by a member of the Lumentum Group, or (ii) for which has the
right immediately after the Effective Date under such Patent to grant licenses
to JDSU of the scope granted by Lumentum to JDSU in Section 4.1 of this
Agreement without the payment of royalties or other consideration to any Third
Parties (excluding employees of a member of the Lumentum Group); provided,
however, that no Patent shall be considered a Lumentum Patent if it is a
Lumentum Restricted Patent.

 

(55)                          “Lumentum Licensed Processes” means the Lumentum
Current Processes and the Lumentum Improved Processes.

 

(56)                          “Lumentum Licensed Products” means the Lumentum
Current Products and the Lumentum Improved Products.

 

(57)                          “Lumentum Licensed Source Code” means source code
versions of Lumentum software included in Lumentum Licensed IPR.

 

9

--------------------------------------------------------------------------------


 

(58)                          “Lumentum Products” means all products and
services of the Lumentum Business in which a member of the Lumentum Group is now
or hereafter engaged, including the business of making (but not having made)
Third Party products for Third Parties when a member of the Lumentum Group is
acting as a contract manufacturer or foundry for such Third Parties.  The term
Lumentum Products includes the Technology embodied in and/or used to manufacture
or deliver the products and services referred to in the preceding sentence as
well as marketing and other collateral materials related thereto.

 

(59)                          “Lumentum Restricted Patent” means any Patent
under which Lumentum is restricted from granting a license to JDSU pursuant to
an agreement with a Third Party.

 

(60)                          “Mark” means any trademark, service mark,  or
trade name, and the like or other word, name, symbol or device or any
combination thereof, used or intended to be used by a Person to identify and
distinguish the products or services of that Person from the products or
services of others and to indicate the source of such products or services,
including without limitation all registrations and applications therefor
throughout the world and all common law and other rights therein throughout the
world.

 

(61)                          “Marketing Materials” means advertising,
promotions, display fixtures or similar type literature or things, in any
medium, for the marketing, promotion or advertising of the Sale or Service of
the Licensed Transitional Products or parts therefor that are marked with at
least one of the Licensed Marks.

 

(62)                          “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity or any department, agency or political subdivision thereof.

 

(63)                          “Sell” means to sell, transfer, lease or otherwise
dispose of a product.  “Sale” and “Sold” have the corollary meanings ascribed
thereto.

 

(64)                          “Service” means to repair, refurbish, fix, perform
any maintenance or otherwise review a Sold Licensed Transitional Product, so
that such product continues to operate in normal, working conditions, or to
diagnose any existing operational issues with such Licensed Transitional
Product.

 

(65)                          “Subsidiary” or “subsidiary” means, with respect
to any Person, any corporation, limited liability company, joint venture or
partnership of which such Person (i) beneficially owns, either directly or
indirectly, more than fifty percent (50%) of (A) the total combined voting power
of all classes of voting securities of such Person, (B) the total combined
equity interests or (C) the capital or profit interests, in the case of a
partnership, or (ii) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

(66)                          “Technology” means tangible embodiments, whether
in electronic, written or other media, of copyrightable works, technology,
including designs, design and manufacturing documentation (such as bill of
materials, build instructions and test reports), sales documentation (such as
marketing materials, installation manuals, service manuals, user manuals)
schematics, algorithms, routines, software, databases, lab notebooks,
development and lab equipment, processes, prototypes and devices.  Technology
does not include Intellectual Property Rights, including any Intellectual
Property Rights in any of the foregoing.

 

10

--------------------------------------------------------------------------------


 

(67)                          “Third Party” means any Person other than a member
of the JDSU Group or a member of the Lumentum Group.

 

(68)                          “Trademark Usage Guidelines” means the written
guidelines for proper usage of the Licensed Mark that are in use immediately
prior to the Effective Date.  All such standards and guidelines may be revised
and updated by JDSU from time to time in writing at the sites listed above or by
written communication to Lumentum, at JDSU’s sole discretion with regard to the
product labeling standards.  With regard to product labeling embedded into the
manufacturing process, any such labeling that was created by JDSU and used on
Licensed Transitional Products immediately after the Effective Date will be
deemed to be in compliance with any product labeling standards, provided the
embedded product labeling has not been altered by Lumentum or its Affiliates.

 

(69)                          “Transferred Copyrights” means copyright in and to
the Business Technology, whether registered or unregistered, that are owned by
JDSU or by a JDSU Affiliate immediately before the Effective Date and that are
primarily used in the Lumentum Business.  For the avoidance of doubt,
Transferred Copyrights do not include copyrights in JDSU Commercial Software.

 

(70)                          “Transferred Database Rights” means database
rights in and to the Business Technology that are owned by JDSU or by a JDSU
Affiliate immediately before the Effective Date and that are primarily used in
the Lumentum Business.

 

(71)                          “Transferred Industrial Designs” means industrial
design rights in and to the Business Technology that are owned by JDSU or by a
JDSU Affiliate immediately before the Effective Date and that are primarily used
in the Lumentum Business.

 

(72)                          “Transferred Intellectual Property Rights” means
(a) the Transferred Patents, (b) the Transferred Copyrights, (c) the Transferred
Internet Properties, (d) the Transferred Industrial Designs, (e) The Transferred
Database Rights,(f) the Transferred Mask Work Rights, (g) the Transferred Trade
Secrets, and (h) the Transferred Trademarks.

 

(73)                          “Transferred Internet Properties” means internet
properties (including domain names) that are owned by JDSU or by a JDSU
Affiliate immediately before the Effective Date and that are primarily used in
the Lumentum Business, including those listed in EXHIBIT D.

 

(74)                          “Transferred Licenses” means the agreements
between JDSU or its Affiliates and a Third Party that provide a license to
Intellectual Property Rights and that are primarily used in the Lumentum
Business or license Transferred Intellectual Property Rights.

 

(75)                          “Transferred Mask Work Rights” means mask work
rights, whether registered or unregistered, in and to the Business Technology
that are owned by JDSU or by a JDSU Affiliate immediately before the Effective
Date and that are primarily used by the Lumentum Business.

 

(76)                          “Transferred Patents” means the Patents in and to
the Business Technology that are owned by JDSU or by a JDSU Affiliate
immediately before the Effective Date and that are primarily used in the
Lumentum Business including those Patents identified on EXHIBIT C hereto which
shall include any related Patent applications, continuations,
continuations-in-part, divisionals, reissues, renewals, extensions or
modifications for any of the foregoing.

 

(77)                          “Transferred Trade Secrets” means the trade
secrets known to the parties that are owned by JDSU or by a JDSU Affiliate
immediately before the Effective Date and that are primarily

 

11

--------------------------------------------------------------------------------


 

used in the Lumentum Business.  For the avoidance of any doubt Transferred Trade
Secrets do not include Common Infrastructure Trade Secrets.

 

(78)                          “Transferred Trademarks” means all trademarks,
registered or unregistered, including common law marks, trade names, business
name, designs, logos, and trade dress, which prior to the Effective Date were
used solely with regard to Lumentum Products or were primarily used by the
Lumentum Business, specifically including but not limited to those trademarks
identified on EXHIBIT D hereto, EXCEPT for the Licensed Marks.

 

(79)                          “WaveReady Business” means all optical networking
and wavelength division multiplexing systems, products and services marketed by
JDSU under the “WaveReady” product family.

 

1.2                               Other Terms.  Unless otherwise defined in this
Agreement, capitalized terms used in this Agreement shall have the meanings
ascribed to them in the CONTRIBUTION AGREEMENT.  In the event of any conflict
between the definitions in this Agreement and in the CONTRIBUTION AGREEMENT, the
terms of this Agreement shall control.  For purposes of this Agreement, the
following terms have the meanings set forth in the sections indicated:

 

Term

 

Section

Administrative IP Proceedings

 

Section 6.2

 

 

 

Agreement

 

Preamble

 

 

 

CCOP

 

Section 1.1(43)

 

 

 

CONTRIBUTION AGREEMENT

 

Recitals

 

 

 

Contribution

 

Recitals

 

 

 

Contribution Date

 

Preamble

 

 

 

Covenant IRP

 

Section 10.3

 

 

 

Covenant Period

 

Section 10.3

 

 

 

Covenantee

 

Section 10.3

 

 

 

Covenantor

 

Section 10.3

 

 

 

Distribution

 

Recitals

 

 

 

Dispute

 

Section 6.12

 

 

 

Effective Date

 

Preamble

 

 

 

Excepted Field

 

Section 10.2(b)

 

 

 

Formal IP Proceedings

 

Section 9.2(a)(v)

 

 

 

Holdings

 

Recitals

 

12

--------------------------------------------------------------------------------


 

Holdings Common Stock

 

Recitals

 

 

 

Informal IP Discussions

 

Section 9.2(a)(v)

 

 

 

JDSU

 

Preamble

 

 

 

JDSU Competitive Products

 

Section 10.2(b)

 

 

 

JDSU INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENTS

 

Section 2.1(a)

 

 

 

JDSU PATENT ASSIGNMENT AGREEMENT

 

Section 2.1(a)

 

 

 

JDSU TRADEMARK AGREEMENT

 

Section 2.1(a)

 

 

 

Lumentum

 

Preamble

 

 

 

Lumentum Common Stock

 

Recitals

 

 

 

Lumentum Competitive Products

 

Section 10.2(b)

 

 

 

Lumentum Patent Records

 

Section 2.1(c)

 

 

 

Lumentum Series A Stock

 

Recitals

 

 

 

Lumentum Series B Stock

 

Recitals

 

 

 

Membership Interest

 

Recitals

 

 

 

Non-Transferring Party

 

Section 9.2

 

 

 

Notifying Party

 

Section 6.9

 

 

 

SEPARATION AGREEMENT

 

Recitals

 

 

 

Trademark License

 

Section 5.1

 

 

 

Trademark Sublicensees

 

Section 5.7

 

 

 

Transfer

 

Section 9.2

 

 

 

Transferee

 

Section 9.2

 

 

 

Transferring Party

 

Section 9.2

 

 

 

3POCM

 

Section 2.4(a)

 

13

--------------------------------------------------------------------------------


 

Article II

 

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

 

2.1                               Assignments from JDSU to Lumentum.

 

(a)                                 JDSU agrees to, and agrees to cause its
applicable Subsidiaries to, grant, assign and convey to Lumentum all of JDSU’s
and its Subsidiaries’ rights, title and interest in and to the Transferred
Intellectual Property Rights.  For the avoidance of doubt, the Transferred
Intellectual Property Rights are transferred subject to the licenses granted to
JDSU in Article IV of this Agreement and all other licenses granted under any
such Intellectual Property Rights existing and in force on the Effective Date
(subject to the terms and conditions contained in each such license agreement). 
The Transferred Intellectual Property Rights include all of JDSU’s and its
Subsidiaries right, title, and interest in and to any and all proceeds, causes
of action, and rights of recovery against Third Parties for past and future
infringement, misappropriation, or other violation or impairment of any of the
Transferred Intellectual Property Rights.  The Parties shall execute the JDSU
PATENT ASSIGNMENT AGREEMENT in substantially the form attached hereto as
EXHIBIT A-1 (the “JDSU Patent Assignment Agreement”) and the JDSU TRADEMARK
ASSIGNMENT AGREEMENT in substantially the form attached hereto as EXHIBIT A-2
(the “JDSU Trademark Assignment Agreement”) as well as such additional case
specific assignments as deemed appropriate to carry out the intent of the
Parties, (collectively the “JDSU Intellectual Property Assignment Agreements”). 
JDSU shall cause its Subsidiaries to do so as appropriate, to document the
transfer of the Transferred Intellectual Property Rights.

 

(b)                                 Recording Change of Ownership of the
Transferred Intellectual Property Rights.  Lumentum shall have the sole
responsibility, at its sole cost and expense, to file the Intellectual Property
Assignment Agreements and any other forms or documents as required to record the
assignment of the Transferred Intellectual Property Rights from JDSU and its
Subsidiaries to Lumentum; provided, however, that, upon request, JDSU shall
provide reasonable assistance to Lumentum to record the assignment, at
Lumentum’s sole cost and expense.

 

(c)                                  Responsibility for Transferred Patents. 
With respect to the Transferred Patents, JDSU shall pay all fees incurred and
respond to all office actions due up to and including the Effective Date, and
Lumentum shall, in its sole discretion, pay all fees incurred and respond to all
office actions due subsequent to the Effective Date.  JDSU shall forward to
Lumentum copies of all patent office correspondence received by JDSU and copies
of all patent attorney and agent correspondence received by JDSU related to the
Transferred Patents for one hundred and eighty (180) days after the Distribution
Date.  JDSU shall provide to Lumentum on or before the Effective Date a copy of
all digitally stored files relating to the Transferred Patents, and shall retain
in accordance with JDSU’s retention policy for JDSU patents, any hard-copy
records related to the Transferred Patents (“Lumentum Patent Records”) in JDSU’s
possession on the Effective Date, and JDSU shall provide Lumentum with timely
access to the Lumentum Patent Records during normal business hours upon
Lumentum’s reasonable request.  The foregoing notwithstanding, in no case shall
JDSU’s obligation to retain any Lumentum Patent Records extend beyond ten
(10) years from the Effective Date.  The provisions in this
Section 2.1(c) recite the only responsibilities of JDSU for the Transferred
Patents after the Effective Date.

 

(d)                                 Assignment of Intellectual Property
Licenses.  JDSU agrees to, and agrees to cause its Subsidiaries to, assign and
convey to Lumentum, the Transferred Licenses, subject to the terms, conditions,
and restrictions of each Transferred License.  JDSU and Lumentum will use their
best efforts to seek and obtain the consent of any Third Party necessary for the
transfer of any of the Transferred Licenses, and JDSU and Lumentum shall bear
equal responsibility for any consideration necessary for their transfer.  For
the avoidance of doubt, and subject to the terms and conditions of the
Transferred Licenses, upon the assignment and conveyance of the Transferred
Licenses to Lumentum, Lumentum shall succeed to all of the rights,
responsibilities, duties, obligations, and liabilities of JDSU and JDSU’s
Affiliates under each such Transferred License, including, without limitation,
any liabilities arising under

 

14

--------------------------------------------------------------------------------


 

such Transferred License prior to the date of such assignment and conveyance,
which liabilities shall be determined pursuant to the CONTRIBUTION AGREEMENT.

 

2.2                               Assignments from Lumentum to JDSU.

 

(a)                                 Lumentum agrees to, and agrees to cause its
Subsidiaries to, grant, assign and convey to JDSU all of Lumentum’s and its
Subsidiaries rights, title and interest in and to the Excluded Intellectual
Property Rights.  For the avoidance of doubt, the Excluded Intellectual Property
Rights are transferred subject to the licenses granted to Lumentum in
Article III below and all other licenses granted under any such Intellectual
Property Rights existing and in force immediately after the Effective Date
(subject to the terms and conditions contained in each such license agreement). 
The Excluded Intellectual Property Rights include all of Lumentum’s and its
Subsidiaries right, title, and interest in and to any and all proceeds, causes
of action, and rights of recovery against Third Parties for past and future
infringement, misappropriation, or other violation or impairment of any of the
Excluded Intellectual Property Rights.  The Parties shall execute the LUMENTUM
PATENT ASSIGNMENT AGREEMENT in a form substantially similar to that attached
hereto as EXHIBIT B-1  (the “Lumentum Patent Assignment Agreement”) and the
LUMENTUM TRADEMARK ASSIGNMENT AGREEMENT in substantially the form attached
hereto as EXHIBIT B-2 (the “Lumentum Trademark Assignment Agreement”) as well as
such additional case specific assignments as deemed appropriate to carry out the
intent of the parties, (collectively the “Lumentum Intellectual Property
Assignment Agreements”).  Lumentum shall cause its Affiliates to do so as
appropriate, to document the transfer of the Excluded Intellectual Property
Rights.

 

(b)                                 Recording Change of Ownership of the
Excluded Intellectual Property Rights.  JDSU shall have the sole responsibility,
at its sole cost and expense, to file the Lumentum Intellectual Property
Assignment Agreements and any other forms or documents as required to record the
assignment of the Excluded Intellectual Property Rights from Lumentum and its
Subsidiaries to JDSU; provided, however, that, upon request, Lumentum shall
provide reasonable assistance to JDSU to record the assignment, at JDSU’s sole
cost and expense.

 

(c)                                  Responsibility for Excluded Patents.  With
respect to the Excluded Patents, JDSU shall, in its sole discretion, pay all
fees incurred and respond to all office actions due prior to and subsequent to
the Effective Date.  Lumentum shall forward to JDSU copies of all patent office
correspondence received by Lumentum and copies of all patent attorney and agent
correspondence received by Lumentum related to the Excluded Patents for one
hundred and eighty (180) days after the Distribution Date.  Lumentum shall
retain in accordance with Lumentum’s retention policy for Lumentum patents, any
hard-copy records related to the Excluded Patents (“JDSU Patent Records”) in
Lumentum’s possession on the Effective Date, and Lumentum shall provide JDSU
with timely access to the JDSU Patent Records during normal business hours upon
JDSU’s reasonable request.  The foregoing notwithstanding, in no case shall
Lumentum’s obligation to retain any JDSU Patent Records extend beyond ten
(10) years from the Effective Date.  The provisions in this
Section 2.2(c) recite the only responsibilities of Lumentum for the Excluded
Patents after the Effective Date.

 

(d)                                 Assignment of Intellectual Property
Licenses.  Lumentum agrees to, and agrees to cause its Subsidiaries to, assign
and convey to JDSU, the Excluded Licenses, subject to the terms, conditions, and
restrictions of each Excluded License.  Lumentum and JDSU will use their best
efforts to seek and obtain the consent of any Third Party necessary for the
transfer of any of the Excluded Licenses, and Lumentum and JDSU shall bear equal
responsibility for any consideration necessary for their transfer.  For the
avoidance of doubt, and subject to the terms and conditions of the Excluded
Licenses, upon the assignment and conveyance of the Excluded Licenses to JDSU,
JDSU shall succeed to all of the rights, responsibilities, duties, obligations,
and liabilities of Lumentum and Lumentum’s Affiliates under each such Excluded
License, including, without limitation, any liabilities arising under

 

15

--------------------------------------------------------------------------------


 

such Excluded License prior to the date of such assignment and conveyance, which
liabilities shall be determined pursuant to the CONTRIBUTION AGREEMENT.

 

2.3                               Transfer of Business Technology and JDSU
Technology.  For the avoidance of doubt, the transfer of the Business Technology
and JDSU Technology as set forth in the CONTRIBUTION AGREEMENT does not include
the transfer of any Intellectual Property Rights in or to the Business
Technology and JDSU Technology; such Intellectual Property Rights are either
transferred in Sections 2.1 and 2.2 above or are licensed in Sections 3.1 and
4.1 below.

 

2.4                               Common Infrastructure Copyrights.  Common
Infrastructure Copyrights shall be co-owned by JDSU and Lumentum.  JDSU hereby
assigns to Lumentum an undivided one-half joint ownership interest in Common
Infrastructure Copyrights, and upon Lumentum’s written request, JDSU and its
Subsidiaries shall execute further documents confirming the assignment of such
co-ownership interest to Lumentum.  Subject to Article VII of this Agreement,
below, each co-owner shall be free to exploit the Common Infrastructure
Copyrights without further consent and without accounting to the other co-owner.

 

(a)                                 The parties acknowledge that some of the
materials associated with Common Infrastructure Copyrights (e.g., documents,
PowerPoint slides, photo libraries, etc.) may also contain Third Party-owned
copyrighted material (“3POCM”) such as fonts, images and graphics, which are
licensed to JDSU.  This provision therefore does not extend to such 3POCM, and
each party is solely responsible for obtaining its own licenses to the 3POCM.

 

(b)                                 Notwithstanding the foregoing, but subject
to the Trademark License, the use of any Common Infrastructure Copyrights by or
for Lumentum, and any works related to, or based upon, any of the Common
Infrastructure Copyrights, may not contain any references to JDSU (or any of
JDSU’s marks, names, trade dress, logos or other source or business identifiers,
including the JDSU name and unused Marks), JDSU’s publications, JDSU’s personnel
(including senior management), JDSU’s management structures or any other
indication (other than the verbatim or paraphrased reproduction of the content)
that such works are based upon any of Common Infrastructure Copyrights that
originated with JDSU. Notwithstanding the foregoing, the use of any Common
Infrastructure Copyrights by or for JDSU, and any works related to, or based
upon, any of the Common Infrastructure Copyrights, may not contain any
references to Lumentum (or any of Lumentum’s marks, names, trade dress, logos or
other source or business identifiers, including the Lumentum name and Marks
owned by any member of the Lumentum Group), Lumentum’s publications, Lumentum’s
personnel (including senior management), or Lumentum’s management structures.

 

(c)                                  Neither JDSU nor Lumentum shall have any
obligation to the other to (i) notify of any changes to, proposed changes to,
licenses to, sales of, or other disposition of any of the Common Infrastructure
Copyrights, (ii) include the other in any consideration of proposed changes to
any of the Common Infrastructure Copyrights, (iii) provide draft changes of any
of the Common Infrastructure Copyrights to the other for review and/or comment,
or (iv) provide the other with any updated materials relating to any of the
Common Infrastructure Copyrights.

 

2.5                               Common Infrastructure Trade Secrets.  Common
Infrastructure Trade Secrets shall be co-owned by JDSU and Lumentum.  JDSU
hereby assigns to Lumentum an undivided one-half joint ownership interest in
Common Infrastructure Trade Secrets, and upon Lumentum’s written request, JDSU
and its Affiliates shall execute further documents confirming the assignment of
such co-ownership interest to Lumentum.  Subject to Article VII of this
Agreement, below, each co-owner shall be free to exploit the Common
Infrastructure Trade Secrets without further consent and without accounting to
the other co-owner.  Neither of the joint owners shall make a Common
Infrastructure Trade Secret public or

 

16

--------------------------------------------------------------------------------


 

otherwise destroy or impair the trade secret status of Common Infrastructure
Trade Secret without the express, advance, written consent of the other joint
owner.

 

2.6                               No Limitation of Assignment in Contribution
Agreement.  Nothing in this Article II of this Agreement is intended to limit
the scope of the conveyance, transfer, assignment and delivery of the assets and
liabilities by either party pursuant to the CONTRIBUTION AGREEMENT.

 

Article III

 

LICENSES FROM JDSU TO LUMENTUM

 

3.1                               License Grants.  Subject to the terms of this
Agreement, JDSU hereby grants, agrees to grant, and agrees to cause the other
members of the JDSU Group to, grant to the Lumentum Group the following
personal, irrevocable (except as set forth in Article IX and Article XI of this
Agreement), non-exclusive, worldwide, royalty-free and non-transferable (except
as set forth in Article IX of this Agreement) licenses under JDSU Licensed IPR,
which license shall be effective at and after the Effective Time, as set forth
below, except that for the avoidance of doubt, such licenses do not convey
rights with regard to (1) the combination of such Lumentum Licensed Products
with any other products, including any other Lumentum Licensed Products,
(2) methods or processes related to the use of such Lumentum Licensed Products
other than the inherent use of such Lumentum Licensed Products, and (3) methods
or processes involving the use of Lumentum Licensed Products to manufacture
(including associated testing) any other products.

 

(a)                                 Patents.  Under the Patents included in JDSU
Licensed IPR, to do the following with regard to Lumentum Licensed Products and
Lumentum Licensed Processes in the Lumentum Field:  (i) to make (including the
right to practice methods, processes, and procedures), (ii) to have made
(subject to Section 3.2), and (iii) to use, lease, Sell, offer for Sale, and
import.  The JDSU Patent licenses set forth in this Section 3.1(a) shall expire,
with respect to each individual licensed Patent, upon the expiration of the term
of each such JDSU Patent.

 

(b)                                 Copyrights.  Under the Copyrights that are
included in JDSU Licensed IPR, (i) to reproduce and have reproduced the works of
authorship included therein and derivative works thereof prepared by or on
behalf of Lumentum, in whole or in part, solely as part of Lumentum Licensed
Products in the Lumentum Field, (ii) to prepare derivative works or have
derivative works prepared for it based upon such works of authorship solely to
create Lumentum Licensed Products in the Lumentum Field, (iii) to distribute (by
any means and using any technology, whether now known or unknown) copies of the
works of authorship included therein (and derivative works thereof prepared by
or on behalf of Lumentum) to the public by Sale, solely as part of Lumentum
Licensed Products in the Lumentum Field, (iv) to perform (by any means and using
any technology, whether now known or unknown, including electronic transmission)
and display the works of authorship included therein (and derivative works
thereof prepared by or on behalf of Lumentum), in all cases solely as part of
Lumentum Licensed Products in the Lumentum Field, and (v) to use such works of
authorship (and derivative works thereof prepared by or on behalf of Lumentum)
solely to design, develop, manufacture and have manufactured (subject to
Section 3.2), Sell, Service, and support Lumentum Licensed Products in the
Lumentum Field.

 

The parties acknowledge that some of the materials licensed under this provision
(e.g., documents, PowerPoint slides, photo libraries, etc.) also contain 3POCM
such as fonts, images and graphics, which are licensed to JDSU but are not
sub-licensable to Lumentum.  The license granted under this provision,
therefore, does not extend to the use of such 3POCM, and Lumentum is solely
responsible for obtaining its own licenses to the 3POCM.  Lumentum shall also
indemnify and hold JDSU harmless from all claims by Third Parties arising out of
or relating to Lumentum’s unlicensed use of the 3POCM.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Database Rights.  Under the Database Rights
included in JDSU Licensed IPR, to extract data from the databases included
therein and to re-utilize such data (and Improvements thereof prepared by or on
behalf of Lumentum) solely to design, develop, manufacture and have manufactured
(subject to Section 3.2), Sell, Service, and support Lumentum Licensed Products
in the Lumentum Field.

 

(d)                                 Mask Work Rights.  Under Mask Work Rights
included in JDSU Licensed IPR, (i) to reproduce and have reproduced (subject to
Section 3.2), by optical, electronic or any other means, mask works and
semiconductor topologies embodied in Lumentum Licensed Products solely in the
Lumentum Field, (ii) to import or distribute a product in which any such mask
work or semiconductor topology is embodied, and (iii) to permit Third Parties to
do any of the foregoing.

 

(e)                                  Trade Secrets and Industrial Designs. 
Under JDSU and its Affiliates’ Trade Secrets and Industrial Designs included in
JDSU Licensed IPR, solely to design, develop, manufacture and have manufactured
(subject to Section 3.2), Sell, and Service Lumentum Licensed Products in the
Lumentum Field.

 

(f)                                   Third-Party Licenses.  With respect to
Intellectual Property Rights licensed to a member of the JDSU Group by a Third
Party, the license grants set forth in this Article III shall be subject to all
of the conditions set forth in the relevant license agreement between the
applicable member of the JDSU Group and such Third Party, in addition to all of
the terms, conditions, and restrictions set forth herein.  Licenses to Lumentum
under Intellectual Property Rights owned by a Third Party shall expire on the
expiration of the term of the corresponding license agreement between such Third
Party and applicable member of the JDSU Group, as the case may be.

 

(g)                                 Access Methods.  Lumentum acknowledges and
agrees that, subsequent to the Distribution Date, the Lumentum Group may no
longer use decryption algorithms or other access methods that were previously
provided by JDSU to internal JDSU users to enable those internal JDSU users to
use locked or encrypted copies of JDSU Commercial Software, except to the extent
necessary to continue using those copies rightfully in use before the
Distribution Date.  Any access after the Distribution Date by any member of the
Lumentum Group, to additional copies of such JDSU Commercial Software beyond
those copies rightfully in use before the Distribution Date, or to support,
updates, revisions or service, shall be as separately agreed with JDSU or with
an appropriate Third Party software vendor.

 

(h)                                 Software.  Without limiting the generality
of the foregoing licenses granted in this Section 3.1, or the transfer of rights
with respect to software transferred to Lumentum pursuant to Section 2.1 above,
such licenses include the right to use, modify, and reproduce in source code and
object code form such software (and Improvements thereof made by or on behalf of
any member of the Lumentum Group) solely to create Lumentum Licensed Products in
the Lumentum Field, and to Sell and Service such software, in source code and
object code form, as part of such Lumentum Licensed Products.

 

(i)                                    Termination of Licenses to a
Non-Subsidiary.  Any and all licenses granted by JDSU to a member of the
Lumentum Group hereunder shall terminate immediately at the time such entity is
no longer an a member of the Lumentum Group.

 

3.2                               Have Made Rights.  The licenses in Section 3.1
above shall include the right to have contract manufacturers and foundries
manufacture Lumentum Licensed Products for any member of the Lumentum Group
(including private label or OEM versions of such products) solely within the
Lumentum Field, and are not intended to include foundry or contract
manufacturing activities that any member of the Lumentum Group may undertake on
behalf of Third Parties, whether directly or indirectly.

 

18

--------------------------------------------------------------------------------


 

3.3                               Sublicenses.  The licenses granted to Lumentum
in Section 3.1 above shall not include any right to grant any sublicenses except
as follows:

 

(a)                                 Affiliates.  Lumentum may grant sublicenses
to any member of the Lumentum Group , even if they become a member of the
Lumentum Group after the Effective Date, within the scope of its licenses in
Section 3.1 above.

 

(b)                                 Retroactivity.  Any sublicense granted
pursuant to Section 3.3(a) above may be made effective retroactively, but shall
not be effective for any time prior to the sublicensee’s becoming a member of
the Lumentum Group, and shall only be effective for such times that such entity
remains a member of the Lumentum Group.

 

(c)                                  For Resale and End Users.  Any member of
the Lumentum Group may grant sublicenses to its distributors, resellers,
customers, systems integrators and other channels of distribution and to its end
user customers solely with respect to Lumentum Licensed Products and solely
within the scope of the licenses set forth in Section 3.1 above; provided,
however, that any such sublicense by a member of the Lumentum Group shall only
be effective for such times that such sublicensing entity remains a member of
the Lumentum Group.

 

(d)                                 Written Agreement.  Any sublicense granted
pursuant to Section 3.3(a) above must be pursuant to a written agreement that
imposes obligations on the sublicensee sufficient to enable Lumentum to comply
with its obligations hereunder, including the confidentiality obligations in
Article VII of this Agreement.

 

3.4                               Improvements.  As between JDSU Group on the
one hand, and Lumentum Group on the other hand, the applicable member of the
Lumentum Group hereby retain all right, title and interest, including all
Intellectual Property Rights, in and to any Improvements made by or on behalf of
them from and after the Effective Date (a) to any of the Transferred
Intellectual Property Rights or Business Technology, or (b) in the exercise of
the licenses granted to it by the JDSU Group in this Article III, subject in
each case only to the ownership interests of the applicable members of the JDSU
Group , and Third Parties in the underlying Intellectual Property Rights that
are improved.  Lumentum shall not have any obligation under this Agreement to
notify any member of the JDSU Group of any such Improvements made by or on
behalf of the JDSU Group or to disclose or license any such Improvements to any
member of the JDSU Group.

 

3.5                               JDSU Restricted Patents.  JDSU hereby
covenants on its own behalf and on behalf of the other members of the JDSU Group
that, unless obligated to do so by any Third Party agreement existing on the
Effective Date, it will not Assert against any member of the Lumentum Group any
JDSU Restricted Patent that would have been licensed hereunder but for the
restriction against a member of the JDSU Group licensing such Patent to Lumentum
contained in a Third Party agreement.  Such covenant shall be with respect to
any conduct that would have otherwise been licensed hereunder.  Such covenant
shall be effective to the extent permitted by the Third Party agreement.

 

Article IV

 

LICENSES FROM LUMENTUM TO JDSU

 

4.1                               License Grants.  Subject to the terms of this
Agreement, Lumentum hereby grants, agrees to grant, and agrees to cause the
other members of the Lumentum Group to grant, to the JDSU Group and its
Affiliates the following personal, irrevocable (except as set forth in
Article IX and Article XI of this Agreement), non-exclusive, worldwide,
royalty-free and non-transferable (except as set forth in

 

19

--------------------------------------------------------------------------------


 

Article IX of this Agreement) licenses under the Lumentum Licensed IPR, which
license shall be effective at and after the Effective Time, as set forth below,
except that for the avoidance of doubt, such licenses do not convey rights with
regard to (1) the combination of such JDSU Licensed Products with any other
products, including any other JDSU Licensed Products, (2) methods or processes
related to the use of such JDSU Licensed Products other than the inherent use of
such JDSU Licensed Products, and (3) methods or processes involving the use of
JDSU Licensed Products to manufacture (including associated testing) any other
products.

 

(a)                                 Patents.  Under the Patents included in
Lumentum Licensed IPR, to do the following with regard to JDSU Licensed Products
and JDSU Licensed Processes in the JDSU Field:  (i) to make (including the right
to practice methods, processes and procedures), (ii) to have made (subject to
Section 4.2), and (iii) to use, lease, Sell, offer for sale and import.  The
Lumentum Patent licenses set forth in this Section 4.1(a) shall expire, with
respect to each individual licensed Patent, upon the expiration of the term of
each such Lumentum Patent.

 

(b)                                 Copyrights.  Under the Copyrights that are
included in Lumentum Licensed IPR, (i) to reproduce and have reproduced the
works of authorship included therein and derivative works thereof prepared by or
on behalf of JDSU, in whole or in part, solely as part of JDSU Licensed Products
in the JDSU Field, (ii) to prepare derivative works or have derivative works
prepared for it based upon such works of authorship solely to create JDSU
Licensed Products in the JDSU Field, (iii) to distribute (by any means and using
any technology, whether now known or unknown) copies of the works of authorship
included therein (and derivative works thereof prepared by or on behalf of JDSU)
to the public by Sale, solely as part of JDSU Licensed Products in the JDSU
Field, (iv) to perform (by any means and using any technology, whether now known
or unknown, including electronic transmission) and display the works of
authorship included therein (and derivative works thereof prepared by or on
behalf of JDSU), in all cases solely as part of JDSU Licensed Products in the
JDSU Field, and (v) to use such works of authorship (and derivative works
thereof prepared by or on behalf of JDSU) solely to design, develop, manufacture
and have manufactured (subject to Section 4.2), Sell, Service, and support JDSU
Licensed Products in the JDSU Field.

 

The parties acknowledge that some of the materials licensed under this provision
(e.g. documents, PowerPoint slides, photo libraries, etc.) also contain 3POCM
such as fonts, images and graphics, which are licensed to Lumentum but are not
sub-licensable to JDSU.  The license granted under this provision, therefore,
does not extend to the use of such 3POCM, and JDSU is solely responsible for
obtaining its own licenses to the 3POCM.  JDSU shall also indemnify and hold
Lumentum harmless from all claims by Third Parties arising out of or relating to
JDSU’s unlicensed use of the 3POCM.

 

(c)                                  Database Rights.  Under the Database Rights
included in Lumentum Licensed IPR, to extract data from the databases included
therein and to re-utilize such data (and Improvements thereof prepared by or on
behalf of JDSU) solely to design, develop, manufacture and have manufactured
(subject to Section 4.2), Sell, Service, and support JDSU Licensed Products in
the JDSU Field.

 

(d)                                 Mask Work Rights.  Under the Transferred
Mask Work Rights included in Lumentum Licensed IPR, (i) to reproduce and have
reproduced (subject to Section 4.2), by optical, electronic or any other means,
mask works and semiconductor topologies embodied in JDSU Licensed Products
solely in the JDSU Field, (ii) to import or distribute a product in which any
such mask work or semiconductor topology is embodied, and (iii) to permit Third
Parties to do any of the foregoing.

 

(e)                                  Trade Secrets and Industrial Designs. 
Under the Transferred Trade Secrets and Transferred Industrial Designs included
in Lumentum Licensed IPR solely to design, develop,

 

20

--------------------------------------------------------------------------------


 

manufacture and have manufactured (subject to Section 4.2), Sell, and Service
JDSU Licensed Products in the JDSU Field.

 

(f)                                   Third-Party Licenses.  With respect to
Intellectual Property Rights licensed to a member of the Lumentum or its
Affiliates by a Third Party, the license grants set forth in this Article IV
shall be subject to all of the conditions set forth in the relevant license
agreement between the applicable member of the Lumentum Group and such Third
Party, in addition to all of the terms, conditions and restrictions set forth
herein.  Licenses to JDSU under Intellectual Property Rights owned by a Third
Party shall expire on the expiration of the term of the corresponding license
agreement between such Third Party and Lumentum or the Lumentum Affiliate, as
the case may be.

 

(g)                                 Access Methods.  JDSU acknowledges and
agrees that, subsequent to the Distribution Date, the JDSU Group may no longer
use decryption algorithms or other access methods that were previously provided
by the Lumentum Business to internal JDSU users to enable those internal JDSU
users to use locked or encrypted copies of Lumentum Commercial Software, except
to the extent necessary to continue using those copies rightfully in use before
the Distribution Date.  Any access after the Distribution Date any member of the
JDSU Group to additional copies of such Lumentum Commercial Software beyond
those copies rightfully in use before the Distribution Date, or to support,
updates, revisions or service, shall be as separately agreed with Lumentum or
with an appropriate Third Party software vendor.

 

(h)                                 Software.  Without limiting the generality
of the foregoing licenses granted in this Section 4.1, or transfer of rights
with respect to software transferred to JDSU pursuant to Section 2.2 above, such
licenses include the right to use, modify, and reproduce in source code and
object code form such software (and Improvements thereof made by or on behalf of
any member of the JDSU Group) solely to create JDSU Licensed Products in the
JDSU Field, and to Sell and Service such software, in source code and object
code form, as part of such JDSU Licensed Products.

 

(i)                                    Termination of Licenses to a
Non-Subsidiary.  Any and all licenses granted by Lumentum to a member of the
JDSU Group shall terminate immediately at the time such entity is no longer a
member of the JDSU Group.

 

4.2                               Have Made Rights.  The licenses in Section 4.1
above shall include the right to have contract manufacturers and foundries
manufacture JDSU Licensed Products for any member of the JDSU Group (including
private label or OEM versions of such products) solely within the JDSU Field and
are not intended to include foundry or contract manufacturing activities that
any member of the JDSU Group may undertake on behalf of Third Parties, whether
directly or indirectly.

 

4.3                               Sublicenses.  The licenses granted to JDSU in
Section 4.1 above shall not include any right to grant any sublicenses except as
follows:

 

(a)                                 Affiliates.  JDSU may grant sublicenses to
any member of the JDSU Group, even if they become a member of the JDSU Group
after the Effective Date, within the scope of its licenses in Section 4.1 above.

 

(b)                                 Retroactivity.  Any sublicense granted
pursuant to Section 4.3(a) above may be made effective retroactively, but shall
not be effective for any time prior to the sublicensee’s becoming a member of
the JDSU Group, and shall only be effective for such times that such entity
remains a member of the JDSU Group.

 

21

--------------------------------------------------------------------------------


 

(c)                                  For Resale and End Users.  Any member of
the JDSU Group may grant sublicenses to its distributors, resellers, customers,
systems integrators and other channels of distribution and to its end user
customers solely with respect to JDSU Licensed Products and solely within the
scope of the licenses set forth in Section 4.1 above, provided, however, that
any such sublicense by a member of the JDSU Group shall only be effective for
such times that such sublicensing entity remains a member of the JDSU Group.

 

(d)                                 Written Agreement.  Any sublicense granted
pursuant to Section 3.3(a) above must be pursuant to a written agreement that
imposes obligations on the sublicensee sufficient to enable JDSU to comply with
its obligations hereunder, including the confidentiality obligations in
Article VII of this Agreement.

 

4.4                               Improvements.  As between JDSU Group on the
one hand, and Lumentum Group on the other hand, the applicable member of the
JDSU Group hereby retain all right, title and interest, including all
Intellectual Property Rights, in and to any Improvements made by or on behalf of
them from and after the Effective Date (a) to any of the Excluded Intellectual
Property Rights or JDSU Technology, or (b) in the exercise of the licenses
granted to it by any member of the Lumentum Group in this Article IV, subject in
each case only to the ownership interests of the applicable members of the
Lumentum Group and Third Parties in the underlying Intellectual Property Rights
that are improved.  JDSU shall not have any obligation under this Agreement to
notify any member of the Lumentum Group of any such Improvements made by or on
behalf of any member of the JDSU Group or to disclose or license any such
Improvements to the other members of the Lumentum Group.

 

4.5                               Lumentum Restricted Patents.  Lumentum hereby
covenants on its own behalf and on behalf of the other members of the Lumentum
Group that, unless obligated to do so by any Third Party agreement existing on
the Effective Date, it will not Assert against any member of the JDSU Group any
Lumentum Restricted Patent that would have been licensed hereunder but for the
restriction against a member of the Lumentum Group licensing such Patent to JDSU
contained in a Third Party agreement.  Such covenant shall be with respect to
any conduct that would have otherwise been licensed hereunder.  Such covenant
shall be effective to the extent permitted by the Third Party agreement.

 

Article V

 

TRADEMARK LICENSE

 

5.1                               License Grant.  Subject to the terms of this
Agreement, JDSU hereby grants to Lumentum an irrevocable (except as set forth in
Article IX and Article XI), personal, non-exclusive, worldwide, royalty-free and
non-transferable (except as set forth in Article IX below) license to the
Licensed Marks (the “Trademark License”), which license shall be effective as of
the Effective Time and continuing in perpetuity, to use the Licensed Marks on or
in connection with:

 

(a)                                 Licensed Transitional Products,

 

(b)                                 Collateral Materials, and

 

(c)                                  Marketing Materials.

 

all in connection with the Sale, offer for Sale, support, and Service of such
Licensed Transitional Products (or in the case of Licensed Transitional Products
in the form of software, in connection with the licensing of such Licensed
Transitional Products).

 

22

--------------------------------------------------------------------------------


 

5.2                               License Restrictions.  Lumentum may not use
any Licensed Mark in direct association with another Mark such that the two
Marks appear to be a single Mark or in any other composite manner with any Marks
of Lumentum or any Third Party.

 

5.3                               License Undertakings.  As a condition to the
licenses granted hereunder, each party undertakes to the other party that:

 

(a)                                 Lumentum shall not use the Licensed Marks
(or any other Mark of JDSU) in any manner contrary to public morals, in any
manner which is deceptive or misleading, which ridicules or is derogatory to the
Licensed Marks, or which compromises or reflects unfavorably upon the goodwill,
good name, reputation or image of JDSU or the Licensed Marks, or which might
jeopardize or limit JDSU’s proprietary interest therein.

 

(b)                                 JDSU shall not use the Transferred
Trademarks in any manner contrary to public morals, in any manner which is
deceptive or misleading, which ridicules or is derogatory to the Transferred
Trademarks, or which compromises or reflects unfavorably upon the goodwill, good
name, reputation or image of Lumentum or the Transferred Trademarks, or which
might jeopardize or limit Lumentum’s proprietary interest therein

 

(c)                                  Lumentum shall not use the Licensed Marks
or any other JDSU Mark in connection with any products other than the Licensed
Transitional Products, including without limitation any other products sold
and/or manufactured by Lumentum.

 

(d)                                 JDSU shall not use the Transferred
Trademarks or any other Lumentum Mark in connection with any products, including
without limitation any other products sold and/or manufactured by JDSU.

 

(e)                                  Lumentum shall not: (i) misrepresent to any
Person the scope of its authority under this Trademark License, (ii) incur or
authorize any expenses or liabilities chargeable to JDSU or (iii) take any
actions that would impose upon JDSU any obligation or liability to a Third Party
other than obligations under this Trademark License or other obligations which
JDSU expressly approves in writing for Lumentum to incur on its behalf.

 

(f)                                   With respect to the Transferred
Trademarks, JDSU shall not: (i) incur or authorize any expenses or liabilities
chargeable to Lumentum or (iii) take any actions that would impose upon Lumentum
any obligation or liability to a Third Party other than obligations which
Lumentum expressly approves in writing for JDSU to incur on its behalf.

 

(g)                                 All press releases and corporate advertising
and promotions that embody the Licensed Marks and messages conveyed thereby
shall be consistent with the high standards and prestige represented by the
Licensed Marks.

 

5.4                               JDSU Reservation Of Rights.  Except as
otherwise expressly provided in this Trademark License, JDSU shall retain all
rights in and to the Licensed Marks and all other JDSU Marks, including without
limitation:

 

(a)                                 all rights of ownership in and to the
Licensed Marks;

 

(b)                                 the right to use (including the right of any
member of the JDSU Group to use) the Licensed Marks, either alone or in
combination with other Marks, in connection with the marketing, offer or
provision of any products or services, except for the Licensed Transitional
Products; and

 

23

--------------------------------------------------------------------------------


 

(c)                                  the right to license Third Parties to use
the Licensed Marks, except on the Licensed Transitional Products.

 

5.5                               Lumentum Reservation Of Rights.  Lumentum
shall retain all rights in and to the Transferred Trademarks and all other
Lumentum Marks, including without limitation:

 

(a)                                 all rights of ownership in and to the
Transferred Trademarks;

 

(b)                                 the right to use (including the right of any
member of the Lumentum Group to use) the Transferred Trademarks, either alone or
in combination with other Marks, in connection with the marketing, offer or
provision of any products or services; and

 

(c)                                  the right to license Third Parties to use
the Transferred Trademarks.

 

5.6                               References to the Other Party.  It is
understood and agreed that it shall not be a violation of this Agreement for any
member of either the JDSU Group or the Lumentum Group or their respective
Authorized Dealers to make accurate references to the fact that Lumentum has
succeeded to the business of JDSU with respect to the Licensed Transitional
Products, or for any member of the Lumentum Group or their respective Authorized
Dealers to advertise or promote its or their provision of maintenance services
or supply of spare parts for Licensed Transitional Products or Lumentum Legacy
Products previously sold under any of the Licensed Marks, provided that the
applicable member of the Lumentum Group and their respective Authorized Dealers
do not in connection therewith claim to be authorized by JDSU in any manner with
respect to such activities.  Notwithstanding the foregoing, it shall not be a
violation of this Agreement for either party to refer to the other party in a
nominative or non-trademark use, such as a statement that Lumentum’s parts and
components are compatible with Licensed Transitional Products previously sold by
JDSU, as long as such use is not misleading or would otherwise cause consumer
confusion.  For the avoidance of doubt, either party may make accurate
references to the fact that Lumentum has succeeded to the business of JDSU with
respect to the Licensed Transitional Products.

 

5.7                               Sublicenses To Subsidiaries and Contract
Manufacturers.  Subject to the terms and conditions of this Trademark License,
including all applicable Trademark Usage Guidelines and other restrictions in
this Trademark License, Lumentum may grant sublicenses to its any member of the
Lumentum Group and to Contract Manufacturers entering into Contract Manufacturer
agreements with any member of the Lumentum Group (collectively “Trademark
Sublicensees”) to use the Licensed Marks in accordance with the license grant in
Section 5.1 above.  If Lumentum grants any sublicense rights pursuant to this
Section 5.7 and any such Trademark Sublicensee ceases to be a member of the
Lumentum Group or Contract Manufacturer, then the sublicense granted to such
member of the Lumentum Group or Contract Manufacturer pursuant to this
Section 5.7 shall terminate immediately upon cessation.

 

5.8                               Authorized Dealers’ Use Of Marks.  Subject to
the terms and conditions of this Trademark License, including all applicable
Trademark Usage Guidelines and other restrictions in this Trademark License,
Lumentum (and those members of the Lumentum Group sublicensed to use the
Licensed Marks pursuant to Section 5.7) may allow Authorized Dealers to: 
(a) Sell, otherwise distribute or Service Collateral Materials and Licensed
Transitional Products bearing the Licensed Marks, (b) create and use Marketing
Materials and (c) allow other Authorized Dealers to do any or all of these
things, provided that such Authorized Dealers agree to full compliance with all
relevant provisions of this Trademark License.  Lumentum shall remain
responsible and liable to JDSU for all acts or omissions of Authorized Dealers
with respect to the Licensed Marks or this Trademark License if such acts or
omissions were made by Lumentum.

 

24

--------------------------------------------------------------------------------


 

5.9                               Trademark Usage Guidelines.  Lumentum, each
member of the Lumentum Group and their respective Authorized Dealers shall use
the Licensed Marks only in a manner that is consistent with the Trademark Usage
Guidelines.  To the extent that Lumentum’s use of the Licensed Marks is
unchanged from how the Licensed Marks were used in a product Sold by JDSU prior
to the Effective Date, such use in the Licensed Transitional Products shall be
deemed to be consistent with the Trademark Usage Guidelines.  At JDSU’s
reasonable request, Lumentum agrees to furnish or make available for inspection
to JDSU one (1) sample of Collateral Materials and Marketing Materials of the
Lumentum Group that include one or more of the Licensed Marks.  Lumentum further
agrees to take reasonably appropriate measures to require its Authorized Dealers
to furnish or make available for inspection to Lumentum samples of Marketing
Materials and Collateral Materials of its Authorized Dealers.

 

5.10                        Infringement Proceedings.  If JDSU or Lumentum
learns of any infringement or threatened infringement of the Licensed Marks, or
any unfair competition, passing-off or dilution with respect to the Licensed
Marks, JDSU and Lumentum will discuss the matter in good faith with a view to
determining an appropriate path (including cost allocation) to enforcement and
protection of the Licensed Marks.

 

5.11                        Registration; Maintenance of Licensed Trademarks.

 

(a)                                 Until such time as both JDSU and Lumentum
mutually agree to abandon usage and registrations of the Licensed Marks, upon
Lumentum’s reasonable written request, JDSU shall (i) take all reasonably
necessary steps to procure registration of the Licensed Marks in all
jurisdictions requested by Lumentum and (ii) subject to Section 5.11(b), use
commercially reasonable efforts to maintain the Licensed Marks and all
registrations thereof and applications therefor in all jurisdictions in which
each is registered or an application therefor is pending.  Lumentum shall (and
shall cause the other members of the Lumentum Group to) execute all documents as
are reasonably necessary or appropriate to aid in, and shall otherwise
reasonably cooperate (at Lumentum’s cost and expense) with the efforts of JDSU
to prepare, obtain, file, record and maintain all such registrations and
applications.  Subject to Section 5.11(b), the costs related to ongoing
registration and maintenance of the Licensed Marks shall be split equally
between JDSU and Lumentum.

 

(b)                                 If JDSU determines (in its sole and absolute
discretion) to permanently cease using the Licensed Marks, JDSU shall give
Lumentum three (3) months’ advance written notice of its intent to abandon usage
of the Licensed Marks.  Within such three (3) month period, JDSU shall (and
shall reasonably promptly execute, upon Lumentum’s written request, such other
documentation as may be reasonably necessary to irrevocably assign the Licensed
Marks to Lumentum for aggregate consideration to JDSU of one U.S. dollar
($1.00), and Lumentum shall pay all filing fees related to such assignment. 
Upon any such assignment of the Licensed Marks to Lumentum pursuant to this
Section 5.11(b), (a) the Trademark License shall automatically and immediately
terminate and (b) no member of the JDSU Group shall have any rights whatsoever
to use any Licensed Marks subsequent to the date of such termination and JDSU
shall (and shall cause the other members of the JDSU Group to) immediately cease
using the Licensed Marks in any and all forms.  From that time forward, the
costs related to ongoing registration and maintenance of the Licensed Marks
shall be borne by Lumentum.

 

(c)                                  If Lumentum determines (in its sole and
absolute discretion) to permanently cease using the Licensed Marks, Lumentum
shall give JDSU three (3) months’ advance written notice of its intent to
abandon usage of the Licensed Marks.  Upon the expiration of such three
(3) month period, (a) the Trademark License shall automatically and immediately
terminate and (b) no member of the Lumentum Group shall have any rights
whatsoever to use any Licensed Marks subsequent to the date of such termination
and Lumentum shall (and shall cause the other members of the Lumentum Group to)

 

25

--------------------------------------------------------------------------------


 

immediately cease using the Licensed Marks in any and all forms.  From that time
forward, the costs related to ongoing registration and maintenance of the
Licensed Marks shall be borne by JDSU.

 

Article VI

 

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

 

6.1                               Assignments and Licenses.  No party may assign
or grant a license under any of such party’s Intellectual Property Right which
it has licensed to the other party in Articles III, Article IV or Article V of
this Agreement, unless such assignment or grant is made subject to the licenses
granted herein.  For the avoidance of any doubt, a non-exclusive license grant
shall be deemed subject to the licenses granted herein.

 

6.2                               Assistance By Employees.  Each party agrees
that its employees and contractors have a continuing duty to assist the other
party with the prosecution of, and other patent or trademark office proceedings
(e.g., reissue, reexamination, interference, inter partes review, post-grant
review, etc.) regarding, the other party’s Patent applications, Patents, Marks,
and other Intellectual Property Rights (all of the foregoing, collectively,
“Administrative IP Proceedings”).  Accordingly, each party agrees to reasonably
make available to the other party and its counsel (i) inventors and other
reasonably necessary persons employed by it for the other party’s reasonable
needs regarding execution of documents, interviews, declarations, and testimony,
and (ii) documents, materials, and information for the other party’s reasonable
good faith needs regarding such Administrative IP Proceedings.  Any actual and
reasonable out-of-pocket expenses associated with such assistance shall be borne
by the party involved in the Administrative IP Proceeding, expressly excluding
the value of the time of the other party’s personnel (regarding which the
Parties shall agree on a case by case basis with respect to reasonable
compensation).

 

6.3                               Inventor Compensation.  Each party will be
responsible for providing inventor incentive compensation to its employees under
its own internal policies.  To the extent that a party bases an inventor’s
incentive compensation on a Patent or a Patent application of the other party,
the parties will reasonably cooperate by providing to each other relevant
information about their Patents for which one or more inventors are employees of
the other party.  To the extent that inventor compensation is specified by local
law, the parties will reasonably cooperate in providing information to each
other in order to enable each party to calculate inventor compensation.  No
party shall have any obligation to provide any inventor incentive compensation
to an employee of the other party except as required by law.  Any information
provided under this Section 6.3 shall be subject to Section 7.1.

 

6.4                               No Implied Licenses.  Nothing contained in
this Agreement shall be construed as conferring any rights by implication,
estoppel or otherwise, under any Intellectual Property Rights, other than as
expressly granted in this Agreement, and all other rights under any Intellectual
Property Rights licensed to a member of the Lumentum Group or a member of the
JDSU Group hereunder are expressly reserved by the party granting the license. 
The party receiving the license hereunder acknowledges and agrees that the party
(or its applicable Subsidiary ) granting the license is the sole and exclusive
owner of the Intellectual Property Rights so licensed.

 

6.5                               No Field Restrictions For Patent Licensing. 
Except as expressly set forth elsewhere in this Agreement, including in the
Exhibits, each party shall be free to grant licenses of any sort under any of
its owned Lumentum Patents or JDSU Patents (as the case may be) to any Third
Party without restriction as to field of use.

 

6.6                               No Obligation to Prosecute Patents.  Except as
expressly set forth elsewhere in this Agreement, including in the Exhibits, no
party shall have any obligation to seek, perfect, or maintain any

 

26

--------------------------------------------------------------------------------


 

protection for any of its Intellectual Property Rights.  Without limiting the
generality of the foregoing, except as expressly set forth elsewhere in this
Agreement, including in the Exhibits, no party shall have any obligation to file
any Patent application, to prosecute any Patent, or secure any Patent rights or
to maintain any Patent in force.

 

6.7                               Reconciliation.  The parties acknowledge that,
as part of the transfer of the Transferred Intellectual Property Rights, the
Transferred Licenses, the Excluded Intellectual Property Rights, the Excluded
Licenses and the Business Technology, the JDSU Group , on the one hand, and the
Lumentum Group , on the other hand, may inadvertently retain Technology or
Intellectual Property Rights that should have been transferred to the other
party pursuant to Article II of this Agreement, and a party may inadvertently
acquire Technology or Intellectual Property Rights that should not have been
transferred.  Each party agrees to resolve such errors using the procedures set
forth in Section 6.12.

 

6.8                               Technical Assistance.  Except as expressly set
forth elsewhere in this Agreement (including in the Exhibits), in the
CONTRIBUTION AGREEMENT, in the SEPARATION AGREEMENT, or any other mutually
executed agreement between the parties, no party shall be required to provide
the other party with any technical assistance or to furnish any other party
with, or obtain on their behalf, any documents, materials or other information
or Technology.

 

6.9                               Third-Party Infringement.  Except as expressly
set forth elsewhere in this Agreement, no party shall have any obligation
hereunder to institute or maintain any action or suit against Third Parties for
infringement or misappropriation of any Intellectual Property Rights in or to
any Technology licensed to the other party hereunder, or to defend any action or
suit brought by a Third Party which challenges or concerns the validity of any
of such Intellectual Property Rights or which claims that any Technology
licensed to the other party hereunder infringes or constitutes a
misappropriation of any Intellectual Property Rights of any Third Party.  Each
party (the “Notifying party”) has the continuing obligation to promptly notify
the other party in writing upon learning of a Third Party likely infringing,
misappropriating, or other violating or impairing any Intellectual Property
Rights of the other party which are licensed to the Notifying party under this
Agreement.  Such notification shall set forth in reasonable specificity the
identity of the suspected infringing Third Party and the nature of the suspected
infringement.  Except as expressly set forth elsewhere in this Agreement, the
party to whom the Intellectual Property Right is licensed shall not take any
steps to contact any such Third Party without the other party’s prior written
permission, and such other party shall have the sole discretion to determine
whether and in what manner to respond to any such unauthorized Third-Party use
and shall be exclusively entitled to any remedies, including monetary damages,
related thereto or resulting therefrom.  In the event that the party granting
the license hereunder decides to initiate any claim against any Third Party, the
party to whom the Intellectual Property Right is licensed shall cooperate fully
with the licensor.

 

6.10                        Copyright Notices.

 

(a)                                 Notwithstanding anything to the contrary
herein, as to works in which Lumentum owns the copyright, to the extent any such
works contain copyright notices which indicate a different entity as the
copyright owner, Lumentum may, but shall not be required, to change such
notices.

 

(b)                                 Notwithstanding anything to the contrary
herein, as to works in which JDSU owns the copyright, to the extent any such
works contain copyright notices which indicate a different entity as the
copyright owner, JDSU may, but shall not be required, to change such notices.

 

6.11                        No Challenge to Title.  Each party agrees that it
shall not (and shall cause its Subsidiaries not to), for any reason, after the
Effective Date (regardless of whether this Agreement is subsequently
terminated), either itself do or authorize any Third Party to do any of the
following

 

27

--------------------------------------------------------------------------------


 

anywhere in the world with respect to any Intellectual Property Rights licensed
to such party or its Subsidiaries hereunder:  (a) represent to any Third Party
in any manner that it owns or has any ownership rights in such Intellectual
Property Rights; (b) apply for any registration of such Intellectual Property
Rights (including federal, state, and national registrations); or (c) impair,
dispute or contest the validity or enforceability of the other party’s (or any
of such other party’s Subsidiaries) right, title and interest in and to such
Intellectual Property Rights.

 

6.12                        Dispute Resolution.  In the event of any
controversy, dispute or claim (a “Dispute”) arising out of or relating to any
party’s rights or obligations under this Agreement (whether arising in contract,
tort or otherwise) (including the interpretation or validity of this Agreement),
such Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VI of the CONTRIBUTION AGREEMENT.

 

Article VII

 

CONFIDENTIAL INFORMATION

 

7.1                               Confidential Information.  Each party shall
(and shall cause its Affiliates to) hold all confidential or proprietary
information licensed to it hereunder and any other confidential or proprietary
information disclosed to it or any other Affiliates hereunder in confidence in
accordance with Section 5.2 of the CONTRIBUTION AGREEMENT.

 

7.2                               Contract Manufacturing.  Notwithstanding
anything to the contrary herein, each party agrees that, in exercising its
“Have-Made” rights (by Lumentum, pursuant to Section 3.2, or by JDSU, pursuant
to Section 4.2), each party may only disclose Trade Secrets or Industrial
Designs licensed from the other party in Articles III and Article IV of this
Agreement if it has executed a written confidentiality agreement with the Third
Party contract manufacturer with appropriate, industry standard terms, and in
all cases containing terms and conditions pertaining to the protection of
proprietary and confidential information no less restrictive than those set
forth in Section 7.1.

 

7.3                               Source Code.  In addition to the provisions of
Section 5.2 of the CONTRIBUTION AGREEMENT, JDSU shall maintain the
confidentiality all information and documents related to all Licensed Lumentum
Source Code and Lumentum shall maintain the confidentiality of all information
and documents related to all Licensed JDSU Source Code until the expiration of
any copyright therein.  Each party shall use the same degree of care as it uses
to protect its own proprietary source code, but in any case no less than a
reasonable degree of care, to prevent unauthorized use, dissemination or
publication of the source code.  Any Third Party disclosure necessary to make
commercial use of the source code shall be made only under a confidentiality
agreement with terms no less restrictive than those of this Article VII of this
Agreement.  Source code shall cease to qualify as confidential information if it
(a) becomes publicly available without breach of this Agreement, or (b) is
obtained by the licensed party from a Third Party lawfully in possession of the
source code and which provides the source code without breach of any duty of
confidentiality owed directly or indirectly to the source code owner (either
JDSU and/or Lumentum, as may be applicable).  Notwithstanding the provisions of
this Section 7.3, each party may disclose the other party’s source code if
required by law, regulation, or court order provided that the party seeking to
disclose provides notice and a reasonable opportunity to object to, limit, or
condition the disclosure (e.g., to limit the disclosure to the minimum necessary
to comply with the law, regulation, or court order and for the disclosure to be
made under protective order or other order of confidentiality).

 

7.4                               Trade Secrets.  In addition to the provisions
of Section 5.2 of the CONTRIBUTION AGREEMENT, JDSU and Lumentum shall each
maintain the confidentiality of the Transferred Trade Secrets, Excluded Trade
Secrets and the Common Infrastructure Trade Secrets.  Each party shall use the

 

28

--------------------------------------------------------------------------------


 

same degree of care as it uses to protect its own trade secrets, but in any case
no less than a reasonable degree of care, to prevent unauthorized use,
dissemination or publication of the trade secrets.  Any Third Party disclosure
necessary to exploit the trade secrets shall be made only under a
confidentiality agreement with terms no less restrictive than those of this
Article VII.  Trade secrets shall cease to qualify as confidential information
if it (a) becomes publicly available without breach of this Agreement, or (b) is
obtained from a Third Party lawfully in possession of the trade secret and which
provides the trade secret without breach of any duty of confidentiality owed
directly or indirectly to the trade secret owner (either JDSU and/or Lumentum,
as may be applicable).  Notwithstanding the provisions of this Section 7.4, each
party may disclose the other party’s trade secret information if required by
law, regulation, or court order provided that the party seeking to disclose
provides notice and a reasonable opportunity to object to, limit, or condition
the disclosure (e.g., to limit the disclosure to the minimum necessary to comply
with the law, regulation, or court order and for the disclosure to be made under
protective order or other order of confidentiality).

 

Article VIII

 

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

 

8.1                               Limitation of Liability.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER
CAUSED AND BASED ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN
ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING SHALL NOT, HOWEVER, LIMIT THE
DAMAGES AVAILABLE TO A PARTY FOR (A) INFRINGEMENT OR MISAPPROPRIATION OF ITS
INTELLECTUAL PROPERTY RIGHTS BY ANOTHER PARTY OR (B) BREACHES OF ARTICLE VII
CONFIDENTIAL INFORMATION.

 

8.2                               Warranties Disclaimer.  Except as otherwise
set forth herein, (a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL
PROPERTY RIGHTS, TECHNOLOGY, INFORMATION, AND PROPRIETARY RIGHTS TRANSFERRED,
ASSIGNED, LICENSED, OR GRANTED HEREUNDER ARE TRANSFERRED, ASSIGNED, LICENSED,
AND GRANTED WITHOUT ANY WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT THERETO, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
ENFORCEABILITY OR NON-INFRINGEMENT, (b) no party makes any warranty or
representation that any manufacture, use, importation, offer for sale or sale of
any product or service will be free from infringement or misappropriation of any
Patent or other Intellectual Property Right of any Third Party, (c) JDSU makes
no warranty or representation as to the validity and/or scope of any JDSU Patent
or any of the Transferred Patents, and (d) Lumentum makes no warranty or
representation as to the validity and/or scope of any Lumentum Patent or any
Excluded Patent.

 

Article IX

 

TRANSFERABILITY AND ASSIGNMENT

 

9.1                               No Assignment Or Transfer Without Consent. 
Except as otherwise provided in this Article IX, no party may assign or transfer
any of the Intellectual Property Rights licenses granted pursuant to this
Agreement, nor this Agreement as a whole, whether by operation of law or
otherwise, without the prior written consent of the non-transferring party.  The
non-transferring party may, in its sole and absolute discretion, grant or
withhold such consent.  Any purported assignment or transfer without

 

29

--------------------------------------------------------------------------------


 

such consent shall be void and of no effect.  Unless otherwise agreed in
connection with consent to an assignment or transfer, no assignment or transfer
made pursuant to this Section 9.1 shall release the transferring party from any
of its rights, responsibilities, duties, obligations, and liabilities under this
Agreement.  The Change of Control of a party is deemed to be an assignment and
transfer of the Intellectual Property Rights licenses granted to such party
pursuant to this Agreement.

 

9.2                               Sale of All or Part of the Business.

 

(a)                                 If a party (the “Transferring Party”), after
the Distribution either (i) undergoes a Change of Control, (ii) transfers,
disposes of or otherwise divests a going business to a Third Party or
(iii) transfers, disposes of or otherwise divests all or substantially all of
the assets of the Transferring Party to which an applicable license hereunder
relates (the Third Party in any of the foregoing transactions referred to as the
“Transferee” and any such transaction referred to as the “Transfer”), then, upon
the joint written request of the Transferring Party and the Transferee to the
other party (the “Non-Transferring Party”) not later than sixty (60) days
following the closing of the Transfer, the Non-Transferring Party shall grant a
royalty-free license to the Transferee under the same terms as the license
granted to the Transferring Party under this Agreement subject to all of the
following conditions and restrictions:

 

(i)                                    the Transferee shall agree to be bound,
in advance in writing, by the terms of this Agreement, including the non-compete
provision;

 

(ii)                                the effective date of such license shall be
the closing date of the Transfer;

 

(iii)                            the products, services and processes of the
Transferee that are subject to such license shall be limited to the products,
services and processes that are commercially released or for which substantial
steps have been taken to commercialize as of the closing date of the Transfer by
the Transferring Party;

 

(iv)                             the Intellectual Property Rights of the
Non-Transferring Party that are subject to the license to be granted to the
Transferee shall be limited to Intellectual Property Rights licensed to the
Transferring Party pursuant to Articles III, Article IV or Article V of this
Agreement, as the case may be; and

 

(v)                                 the license to the Transferee shall
terminate in the event that during the term of the license the Transferee
(A) becomes engaged with the Non-Transferring Party in litigation, arbitration
or other formal dispute resolution proceedings involving assertion of
infringement, misappropriation, or other violation or impairment of Intellectual
Property Rights (pending in any court, tribunal, or administrative agency or
before any appointed or agreed upon arbitrator in any jurisdiction worldwide)
(any of the foregoing proceedings referred to as “Formal IP Proceedings”) or
(B)(1) makes a written allegation of infringement, misappropriation, or other
violation or impairment of Intellectual Property Rights against the
Non-Transferring Party, (2) makes a written request that the Non-Transferring
Party license or otherwise offer to the Non-Transferring Party a license to
Intellectual Property Rights in connection with an allegation of infringement,
misappropriation, or other violation or impairment of Intellectual Property
Rights, or (3) engages in discussions or negotiations with the Non-Transferring
Party for the settlement or compromise of any actual or alleged infringement,
misappropriation, or other violation or impairment of Intellectual Property
Rights (any of the foregoing in (1), (2) and (3) referred to as “Informal IP
Discussions”), in each case involving Intellectual Property Rights under which
the Transferee has ownership or control without any ongoing obligation to pay
royalties or other consideration to Third Parties.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary
herein, the Non-Transferring Party, shall have no obligation to enter into a
license with any Transferee under this Section 9.2 in the event that (i) at the
time that the Transferring Party and Transferee make a joint request for a
license from the Non-Transferring Party pursuant to this Section 9.2, the
Non-Transferring Party and the Transferee are engaged in Formal IP Proceedings
or (ii) at any time in the twelve (12) months prior to the date of the joint
request that the Transferee has engaged in Informal IP Discussions with the
Non-Transferring Party, in each case involving Intellectual Property Rights
under which the Transferee has ownership or control without any ongoing
obligation to pay royalties or other consideration to Third Parties.

 

Article X

 

NON-COMPETITION AND COVENANT NOT TO SUE

 

10.1                        Non-Compete.  Subject to Section 10.2, the parties
agree that for a period of three (3) years following the Distribution Date,
(a) JDSU and its Affiliates will not manufacture, supply, distribute, or Sell
(directly or through Third Parties) any JDSU Products that are within the
Lumentum Field, and (b) Lumentum and its Affiliates will not manufacture,
supply, distribute, or Sell (directly or through Third Parties) any Lumentum
Products that are within the JDSU Field.

 

10.2                        Limited Exceptions.

 

(a)                                 Notwithstanding Section 10.1, subject to the
below conditions, the JDSU Group shall have the right to manufacture, supply,
distribute or Sell products in those JDSU Businesses described in
EXHIBIT 10.2(a)  as generally, commercially available by any member of the JDSU
Group immediately after the Effective Date including any Improvements to such
products released for general, commercial availability by JDSU at any time on or
before July 1, 2017 (collectively, the “JDSU Competitive Products”) and the JDSU
Group may supply, distribute and/or Sell such JDSU Competitive Products if
supplied by Lumentum.

 

For the purposes of this Section 10.2(a), the scope of all Improvements for the
purposes of JDSU Products shall be limited to adaptations, derivatives,
improvements or modifications of the JDSU Competitive Products, provided only
that such adaptations, derivatives, improvements or modifications still satisfy
the definition of the applicable JDSU Competitive Product as described in
EXHIBIT 10.2(a) (e.g. all Improvements to PacketPortal and JMEP Optical
Transceiver products must have all the features and requirements described
within the PacketPortal and JMEP Optical Transceiver products description in
EXHIBIT 10.2(a)).

 

(b)                                 Notwithstanding Section 10.1, subject to the
below conditions, the Lumentum Group shall have the right to manufacture,
supply, distribute or Sell optical products in those Lumentum Businesses
described in EXHIBIT 10.2(B) as generally, commercially available by any member
of the Lumentum Group immediately after the Effective Date, including any
Improvements to such products released for general, commercial availability by
Lumentum on or before July 1, 2017 (collectively, the “Lumentum Competitive
Products” and together with the JDSU Competitive Products referred to as the
“Excepted Field”) (b) and the Lumentum Group may supply, distribute and/or Sell
such Lumentum Competitive Products if supplied by JDSU.

 

For the purposes of this Section 10.2(b), the scope of all Improvements for the
purposes of Lumentum Products shall be limited to adaptations, derivatives,
improvements or modifications of the Lumentum Competitive Products, provided
only that such adaptations, derivatives, improvements or modifications still
satisfy the definition of the applicable Lumentum Competitive Product as
described in EXHIBIT 10.2(B).

 

31

--------------------------------------------------------------------------------


 

10.3                        Mutual Covenant Not To Sue. Each party (each, a
“Covenantor”) covenants and agrees that it will not, for a period of three
(3) years following the Distribution Date (the “Covenant Period”) Assert against
the other party or any member of the JDSU Group or the Lumentum Group, as
applicable (the other party and their respective group members each being a
“Covenantee”) for damages, loss, or injury of any kind arising from, related to,
or in any way connected to the Covenantor’s IPR as such IPR may apply in the
Covenantee’s Excepted Field (“Covenant IPR”). Notwithstanding the foregoing, the
covenant not to Assert in this Section shall cease to apply to a Covenantee if
that Covenantee willfully infringes, misappropriates, or otherwise improperly
uses the Covenant IPR.  For the avoidance of doubt, Covenant IPR shall not
include any IPR of any Transferee as contemplated in Section 9.2.  Further,
Covenantee’s rights under this Section 10.3 shall terminate effective upon
consummation of a Transfer as contemplated in Section 9.2, except that the
covenant not to Assert shall be binding on Covenantor with respect to any
actions taken by Covenantee prior to the consummation of such Transfer.

 

The mutual covenant of this section shall be personal to each party, and neither
party shall assign, nor shall permit any of their respective group members to
assign, to another person or entity an interest in any of the Covenant IPR with
any rights to Assert unless such assignee agrees in writing to be bound by and
subject to this Section 10.3 with respect to said IPR.

 

This mutual covenant does not constitute or include a license, sale, lease,
loan, or transfer of any Covenant IPR, in whole or in part, in any form. The
parties acknowledge that the covenant of this section does not operate to
release or otherwise discharge any Third Party from any claims, demands, or
rights of action that one party may have on account of any unlicensed activities
of any Third Party that may occur during the Covenant Period, and accordingly,
do not limit or otherwise affect the ability of one party to collect the past
damages that may be accrued during the Covenant Period from any Third Party.
During the Covenant Period, each party will be free to assert claims of patent
infringement against any Third Party and may seek to recover damages based on
sales made by such Third Parties or other activities by such Third Parties
occurring during the Covenant Period.

 

Article XI

 

REVOCATION AND TERMINATION OF LICENSE RIGHTS

 

11.1                        Revocation of License for Breach.  Either party may
revoke any licensed Intellectual Property Right, in the event of a material
breach of this Agreement by the other party (or any Subsidiary the other party)
with respect to such licensed Intellectual Property Right if such breach is not
cured within ninety (90) days following the breaching party’s receipt of written
notice of such breach from the other party.  Notwithstanding anything in this
Agreement to the contrary, upon any revocation of a licensed Intellectual
Property Right pursuant to this Section 11.1, all other rights and licenses
granted under this Agreement that are in effect at the time of such revocation
shall survive and remain in full force and effect.

 

11.2                        Termination by Third Party.  In the event that a
Third Party terminates its grant of Sublicensed JDSU Rights or Sublicensed
Lumentum Rights, as applicable, the party granting such sublicensed rights may
terminate the license granted to the other party (and any of its Subsidiaries )
with respect to those sublicensed rights upon written notice to the other
party.  Notwithstanding anything in this Agreement to the contrary, upon any
termination of the license to any Intellectual Property Right pursuant to this
Section 11.2, all other rights and licenses granted under this Agreement that
are in effect at the time of such termination shall survive and remain in full
force and effect.

 

11.3                        Effect of Revocation or Termination; Survival.  Upon
the revocation or termination of a licensed Intellectual Property Right, the
party receiving the license hereunder shall not have any rights

 

32

--------------------------------------------------------------------------------


 

whatsoever to use such Intellectual Property Right subsequent to the date of
such revocation or termination and shall (and shall cause each of its
Subsidiaries to) immediately cease using such Intellectual Property Right. 
Notwithstanding anything in this Agreement to the contrary, Section 6.5,
Article VII, Article VIII, this Section 11.3, Article XII and Article X shall
survive any termination of this Agreement in whole or in part.

 

Article XII

 

MISCELLANEOUS

 

12.1                        Corporate Power; Facsimile Signatures.

 

(a)                                 JDSU, on behalf of itself and on behalf of
other members of the JDSU Group, and Lumentum, on behalf of itself and on behalf
of the other members of the Lumentum Group, hereby represents as follows:

 

(i)                                    each such Person has the requisite
corporate power and authority and has taken all corporate action necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby and thereby; and

 

(ii)                                this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms thereof.

 

(b)                                 Each party acknowledges that it and each
other party is executing this Agreement by facsimile, stamp or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by email in portable document format (.pdf) shall be effective as
delivery of such executed counterpart of this Agreement.  Each party expressly
adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in .pdf) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other party at any time, it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail
or by courier.

 

12.2                        Governing Law; Submission to Jurisdiction; Waiver of
Trial.

 

(a)                                 This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware
without giving effect to the principles of conflicts of law thereof.

 

(b)                                 Each of JDSU and Lumentum, on behalf of
itself and its respective JDSU Group and Lumentum Group, hereby irrevocably
(i) agrees that any Dispute shall be subject to the exclusive jurisdiction of
the state and federal courts located in the State of Delaware, (ii) waives any
claims of forum non conveniens, and agrees to submit to the jurisdiction of such
courts and (iii) agrees that service of any process, summons, notice or document
by U.S. registered mail to its respective address set forth in Section 12.6
shall be effective service of process for any litigation brought against it in
any such court or for the taking of any other acts as may be necessary or
appropriate in order to effectuate any judgment of said courts.

 

33

--------------------------------------------------------------------------------


 

12.3                        Survival of Covenants.  Except as expressly set
forth in this Agreement, the covenants and other agreements contained in this
Agreement, and liability for the breach of any obligations contained herein or
therein, shall survive the execution of this Agreement and shall remain in full
force and effect.

 

12.4                        Waivers of Default.  A waiver by a party of any
default by the other party of any provision of this Agreement shall not be
deemed a waiver by the waiving party of any subsequent or other default, nor
shall it prejudice the rights of the waiving party.  No failure or delay by a
party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
prejudice any other or further exercise thereof or the exercise of any other
right, power or privilege.  No waiver by any party of any provision of this
Agreement shall be effective unless explicitly set forth in writing and executed
by the party so waiving.

 

12.5                        Force Majeure.  No party (or any Person acting on
its behalf) shall have any liability or responsibility for failure to fulfill
any obligation (other than a payment obligation) under this Agreement or, so
long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  A party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event, (a) notify the
other party of the nature and extent of any such Force Majeure condition and
(b) use due diligence to remove any such causes and resume performance under
this Agreement as soon as feasible.

 

12.6                        Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section):

 

If to JDSU, to:

 

JDS Uniphase Corporation
430 North McCarthy Blvd

Milpitas, California, USA

95035
Attention:  General Counsel
Email:

 

with a copy to:

 

DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303-2215
Attention:  Ed Batts
Facsimile:
Email:

 

34

--------------------------------------------------------------------------------


 

if to Lumentum, to:

 

Lumentum Inc.
400 North McCarthy Blvd

Milpitas California, USA

95035
Attention:  General Counsel
Email:

 

with a copy to:

 

DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303-2215
Attention:  Ed Batts
Facsimile: 
Email:

 

Any party may, by notice to the other party, change the address to which such
notices are to be given.

 

12.7                        Termination.  Notwithstanding any provision to the
contrary, this Agreement may be terminated at any time prior to the Effective
Time by and in the sole discretion of either party without the prior approval of
any Person, including the other party.  In the event of such termination, this
Agreement shall become void and no party, or any of its officers and directors
shall have any liability to any Person by reason of this Agreement.  After the
Effective Time, except as expressly provided herein, this Agreement may not be
terminated except by an agreement in writing signed by each of the Parties.

 

12.8                        Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced under any Law
or as a matter of public policy, all other conditions and provisions of this
Agreement shall remain in full force and effect.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

12.9                        Entire Agreement.  Except as otherwise expressly
provided in this Agreement, this Agreement (including the Schedules and Exhibits
hereto) constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties with
respect to the subject matter of this Agreement.

 

12.10                 Specific Performance.  Subject to Section 6.12, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the party or Parties who are or are
to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief (on an interim or permanent basis) of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.

 

12.11                 Amendment.  No provision of this Agreement may be amended
or modified except by a written instrument signed by each of the Parties to this
Agreement.

 

35

--------------------------------------------------------------------------------


 

12.12                 Rules of Construction.  Interpretation of this Agreement
shall be governed by the following rules of construction:  (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires,
(b) references to the terms “Article,” “Section,” “paragraph,” “clause,”
“Exhibit” and “Schedule” are references to the Articles, Sections, paragraphs,
clauses, Exhibits and Schedules of this Agreement unless otherwise specified,
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto, (d) references to “$” shall mean U.S. dollars, (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified, (f) the word “or” shall not be
exclusive, (g) references to “written” or “in writing” include in electronic
form, (h) unless the context requires otherwise, references to “party” shall
mean JDSU or Lumentum, as appropriate, and references to “Parties” shall mean
JDSU and Lumentum, (i) provisions shall apply, when appropriate, to successive
events and transactions, (j) the table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (k) JDSU and Lumentum have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or burdening either party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement, and (l) a reference to any Person includes such Person’s successors
and permitted assigns.

 

12.13                 Counterparts.  This Agreement may be executed in one
(1) or more counterparts, and by each party in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or .pdf shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Matters
Agreement to be duly executed as of the Effective Date.

 

 

JDS UNIPHASE CORPORATION

 

 

 

 

 

By: 

/s/ Tom Waechter

 

Name:  Tom Waechter

 

Title:  Chief Executive Officer

 

 

 

 

 

LUMENTUM OPERATIONS LLC

 

 

 

 

 

By: 

/s/ Alan Lowe

 

Name:  Alan Lowe

 

Title:  President

 

--------------------------------------------------------------------------------